 

Exhibit 10.1
 
 
 
PURCHASE AND SALE AGREEMENT
BETWEEN
THE FUND IX, FUND X, FUND XI and REIT JOINT VENTURE
 
AND
PACIFICA REAL ESTATE GROUP, LLC
360 Interlocken Parkway
Broomfield, Colorado 80021
 
 
 
 
 
May 5, 2011
 
 

--------------------------------------------------------------------------------

 

Table of Contents
 
ARTICLE 1.    DEFINITIONS                                        1
ARTICLE 2.    PURCHASE AND SALE                                6
2.1.    Agreement to Sell and Purchase the Property                            6
2.2.    Permitted Exceptions                                        7
2.3.    Earnest Money                                        7
2.4.    Purchase Price                                            7
2.5.    Independent Contract Consideration                                8
2.6.    Closing                                            8
ARTICLE 3.    Purchaser's Inspection and Review Rights                        9
3.1.    Due Diligence Inspections                                    9
3.2.    Deliveries by Seller to Purchaser; Purchaser's Access to Property
Records of Seller    10
3.3.    Condition of the Property                                    11
3.4.    Title and Survey                                        12
3.5.     Service Contracts; Management Agreement                            13
3.6.    Termination of Agreement                                    14
3.7.    Confidentiality                                        14
ARTICLE 4.    Representations, Warranties AND OTHER AGREEMENTS            15
4.1.    Representations and Warranties of Seller                            15
4.2.    Knowledge Defined                                        18
4.3.    Covenants and Agreements of Seller                                18
4.4.    Representations and Warranties of
Purchaser                            20
ARTICLE 5.    CLOSING DELIVERIES, CLOSING COSTS AND PRORATIONS        20
5.1.    Seller's Closing Deliveries                                    20
5.2.    Purchaser's Closing Deliveries                                22
5.3.    Closing Costs                                            23
5.4.    Prorations and Credits                                        24
ARTICLE 6.    CONDITIONS TO CLOSING                                26
6.1.    Conditions Precedent to Purchaser's
Obligations                        26
6.2.    Conditions Precedent to Seller's
Obligations                            26
ARTICLE 7.    CASUALTY AND CONDEMNATION                            27
7.1.    Casualty                                            27
7.2.    Condemnation                                            28
 
i

--------------------------------------------------------------------------------

 

 
 
ARTICLE 8.    DEFAULT AND REMEDIES                                29
8.1.    Purchaser's Default                                        29
8.2.    Seller's Default                                        29
ARTICLE 9.    ASSIGNMENT                                        29
9.1.    Assignment                                            29
ARTICLE 10.    BROKERAGE COMMISSIONS                            30
10.1.    Broker                                                30
ARTICLE 11.    INDEMNIFICATION                                    30
11.1.    Indemnification by Seller                                    30
11.2.    Indemnification by Purchaser                                    31
11.3.    Limitations on Indemnification                                31
11.4.    Survival                                            31
11.5.    Indemnification as Sole Remedy                                31
ARTICLE 12.    MISCELLANEOUS                                    31
12.1.    Notices                                            31
12.2.    Possession                                            32
12.3.    Time Periods                                            33
12.4.    Publicity                                            33
12.5.    Discharge of Obligations                                    33
12.6.    Severability                                            33
12.7.    Construction                                            33
12.8.    Sale Notification Letters                                    33
12.9.    Access to Records Following Closing                            33
12.10.    Submission to Jurisdiction                                    34
12.11.    General Provisions                                        34
12.12.    Like-Kind Exchange                                        34
12.13.    Attorneys' Fees                                        35
12.14.    Counterparts                                            35
12.15.    Effective Agreement                                        35
    
 
 
 
 
ii

--------------------------------------------------------------------------------

 

SCHEDULE OF EXHIBITS
 
 
 
Reference
Exhibit "A"
Description of Land
p. 1
Exhibit "B"
List of Personal Property
pp. 4-5
Exhibit "B-1"
List of Property Excluded from Personal Property
p. 4-5
Exhibit "C"
List of Existing Commission Agreements
p. 2 & § 4.1(g)
Exhibit "D"
Form of Escrow Agreement
p. 2
Exhibit "E"
Existing Environmental Report
p. 3
Exhibit "F"
Existing Survey
p. 3
Exhibit "G"
Leases
p. 4 & § 4.1(e)
Exhibit "H"
Title Exceptions
p. 4
Exhibit "I"
Exception Schedule
§ 4.1(d) & § 4.1(j)
Exhibit "J"
List of Service Contracts
p. 6 & §3.5
Exhibit "K"
 
Exhibit “L”
 
Exhibit “M”
Property Tax Appeals
 
Form of Tenant Estoppel Certificate
 
Form of Seller Estoppel Certificate
§ 4.1(i)
 
p.6
 
p. 5; 4.3(e)
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Schedule of Exhibits

--------------------------------------------------------------------------------

 

 
 
SCHEDULE OF CLOSING DOCUMENTS
 
 
Schedule 1
Form of Assignment and Assumption of Leases, Security Deposit and Leasing
Commission Obligations arising after Closing
Schedule 2
Form of Bill of Sale to Personal Property
Schedule 3
Form of Assignment and Assumption of Service Contracts
Schedule 4
Form of General Assignment of Seller's Interest in Intangible Property
Schedule 5
Form of Seller's Affidavit (for Purchaser's Title Insurance Purposes)
Schedule 6
Form of Seller's Certificate (as to Seller's Representations and Warranties)
Schedule 7
Form of Seller's FIRPTA Affidavit
Schedule 8
Form of Purchaser's Certificate (as to Purchaser's Representations and
Warranties)

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Schedule of Closing Documents
 

--------------------------------------------------------------------------------

 

 
PURCHASE AND SALE AGREEMENT
360 Interlocken Parkway
THIS PURCHASE AND SALE AGREEMENT (the "Agreement"), made and entered into this
5th day of May, 2011, by and between THE FUND IX, FUND X, FUND XI and REIT JOINT
VENTURE, a Georgia joint venture ("Seller"), and PACIFICA REAL ESTATE GROUP,
LLC, a California limited liability company (together with its permitted
successors and assigns, "Purchaser").
W I T N E S S E T H:
WHEREAS, Seller desires to sell its fee simple estate in certain improved real
property commonly known as "360 Interlocken Parkway" located at Broomfield,
Boulder County, Colorado, together with certain related personal and intangible
property, and Purchaser desires to purchase such real, personal and intangible
property; and
WHEREAS, the parties hereto desire to provide for said sale and purchase on the
terms and conditions set forth in this Agreement;
NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt, adequacy, and sufficiency of which are hereby
acknowledged by the parties hereto, the parties hereto hereby covenant and agree
as follows:
ARTICLE I.
DEFINITIONS
 
For purposes of this Agreement, each of the following capitalized terms shall
have the meaning ascribed to such terms as set forth below:
"Additional Earnest Money" shall mean the sum of Two Hundred Thousand and No/100
($200,000.00).
"Assignment and Assumption of Leases" shall mean the form of assignment and
assumption of the Leases and obligations under the Commission Agreements to be
executed and delivered by Purchaser and Seller, at the Closing in the form
attached hereto as Schedule 1.
"Assignment and Assumption of Service Contracts" shall mean the form of
assignment and assumption of the Service Contracts to be executed and delivered
by Purchaser and Seller, at the Closing in the form attached hereto as Schedule
3.
"Basket Limitation" shall mean an amount equal to $50,000.00.
"Bill of Sale" shall mean the form of bill of sale to the Personal Property to
be executed and delivered to Purchaser by Seller as to the Personal Property, at
the Closing in the form attached hereto as Schedule 2.
"Broker" shall have the meaning ascribed thereto in Section 10.1 hereof.
"Business Day" shall mean any day other than a Saturday, Sunday or other day on
which banking institutions in the State of Georgia are authorized by law or
executive action to close.

1

--------------------------------------------------------------------------------

 

"Cap Limitation" shall mean an amount equal to five percent (5%) of the Purchase
Price.
"Closing" shall mean the consummation of the purchase and sale of the Property
pursuant to the terms of this Agreement.
"Closing Date" shall have the meaning ascribed thereto in Section 2.6 hereof.
"Closing Documents" shall mean any certificate, instrument or other document
delivered pursuant to this Agreement.
"Commission Agreements" shall have the meaning ascribed thereto in Section
4.1(g) hereof, and such agreements are more particularly described on Exhibit
"C" attached hereto and made a part hereof.
“Critical Tenants” shall mean the tenant under the AVNET Lease and either (i)
the tenant under the Culver Lease or (ii) the tenant under the Lighthouse Lease.
"Due Diligence Deliveries" shall have the meaning ascribed thereto in Section
3.2 hereof.
"Due Diligence Material" shall have the meaning ascribed thereto in Section 3.7
hereof.
"Earnest Money" shall mean the Initial Earnest Money, together with any
Additional Earnest Money actually paid by Purchaser to Escrow Agent hereunder,
and further together with all interest which accrues thereon as provided in
Section 2.3 hereof and in the Escrow Agreement.
"Effective Date" shall mean the date upon which each of Seller and Purchaser
shall have delivered a fully executed counterpart of this Agreement to the
other, which date shall be inserted in the space provided on the cover page and
page 1 hereof. For the purposes of determining the Effective Date, a facsimile
or other electronic signature shall be deemed an original signature.
"Environmental Law" shall mean any law, ordinance, rule, regulation, order,
judgment, injunction or decree relating to pollution or substances or materials
which are considered to be hazardous or toxic, including, without limitation,
the Resource Conservation and Recovery Act, the Comprehensive Environmental
Response, Compensation and Liability Act, the Hazardous Materials Transportation
Act, the Clean Water Act, the Toxic Substances Control Act, the Emergency
Planning and Community Right to Know Act, any state and local environmental law,
all amendments and supplements to any of the foregoing and all regulations and
publications promulgated or issued pursuant thereto.
"Escrow Agent" shall mean the Title Company, at its office at 200 Galleria
Parkway, S.E., Suite 2060, Atlanta, Georgia 30339.
"Escrow Agreement" shall mean that certain Escrow Agreement in the form attached
hereto as Exhibit "D" entered into contemporaneously with the execution and
delivery of this Agreement by Seller, Purchaser and Escrow Agent with respect to
the Earnest Money.
"Existing Environmental Reports" shall mean those certain reports,
correspondence and related materials, if any, more particularly described on
Exhibit "E" attached hereto and made a part hereof.
"Existing Survey" shall mean that certain survey with respect to the Land and
the Improvements, if any, more particularly described on Exhibit "F" attached
hereto and made a part hereof.
 

2

--------------------------------------------------------------------------------

 

"FIRPTA Affidavit" shall mean the form of FIRPTA Affidavit to be executed and
delivered to Purchaser at Closing by Seller as to the Land and Improvements in
the form attached hereto as Schedule 7.
"First Title Notice" shall have the meaning ascribed thereto in Section 3.4
hereof.
"Fixed Credit Amount" shall have the meaning ascribed thereto in Section 5.4(e)
hereof.
"General Assignment" shall mean an assignment by Seller of its interest in
intangible property owned by Seller (being Seller's interest in the Intangible
Property) and being conveyed as a part of the Property, to be executed by Seller
at Closing, in the form attached hereto as Schedule 4 and made a part hereto.
"Hazardous Substances" shall mean any and all pollutants, contaminants, toxic or
hazardous wastes or any other substances that might pose a hazard to health or
safety, the removal of which may be required or the generation, manufacture,
refining, production, processing, treatment, storage, handling, transportation,
transfer, use, disposal, release, discharge, spillage, seepage or filtration of
which is or shall be restricted, prohibited or penalized under any Environmental
Law (including, without limitation, lead paint, asbestos, urea formaldehyde foam
insulation, petroleum and polychlorinated biphenyls).
"Improvements" shall mean all buildings, structures and improvements now or on
the Closing Date situated on the Land, including without limitation, all parking
areas and facilities, improvements and fixtures located on the Land.
"Initial Earnest Money" shall mean the sum of Two Hundred Thousand and No/100
($200,000.00).
"Inspection Period" shall mean the period commencing on March 24, 2011, and
expiring at 5:00 P.M. Eastern Daylight Saving Time on May 6, 2011.
"Intangible Property" shall mean all intangible property, if any, owned by
Seller and related to the Land, the Improvements and the Personal Property,
including without limitation, the rights and interests, if any, of Seller in and
to the following (to the extent assignable): (i) all assignable plans and
specifications and other architectural and engineering drawings for the Land and
Improvements; (ii) all assignable warranties or guaranties given or made in
respect of the Improvements or Personal Property; (iii) all transferable
consents, authorizations, variances or waivers, licenses, permits and approvals
from any governmental or quasi-governmental agency, department, board,
commission, bureau or other entity or instrumentality solely in respect of the
Land or Improvements; and (iv) all of the right, title and interest of Seller in
and to all Service Contracts that Purchaser agrees to assume (or is deemed to
have agreed to assume).
"Land" shall mean that certain tract or parcel of real property located in
Boulder County, Colorado, which is more particularly described on Exhibit "A"
attached hereto, together with all rights, privileges and easements appurtenant
to said real property, and all right, title and interest, if any, of Seller in
and to any land lying in the bed of any street, road, alley or right-of-way,
open or closed, adjacent to or abutting the Land.
"Late Notice Service Contracts" shall have the meaning ascribed thereto in
Section 3.5 hereof.
"Lease" or "Leases" shall mean, individually, each of the leases, and
collectively, all leases identified on Exhibit "G" attached hereto, and any
amended or new leases entered into in accordance with Section 4.3(a) hereof.
"Losses" shall have the meaning ascribed thereto in Section 11.1 hereof.
 

3

--------------------------------------------------------------------------------

 

"Management Agreement" shall mean that certain Management Agreement, dated as of
October 1, 2008, between Seller, as "Owner," and Prime West Real Estate, Inc.,
as "Manager."
"Monetary Objection" or "Monetary Objections" shall mean (a) any mortgage, deed
to secure debt, deed of trust or similar security instrument encumbering all or
any part of the Property, (b) any mechanic's, materialman's or similar lien
(unless resulting from any act or omission of Purchaser or any of its agents,
contractors, representatives or employees or any tenant of the Property), (c)
the lien of ad valorem real or personal property taxes, assessments and
governmental charges affecting all or any portion of the Property which are
delinquent, (d) any judgment of record (other than a judgment of record against
any tenant under any Lease) against the Property in the county or other
applicable jurisdiction in which the Property is located, (e) any other lien or
other encumbrance affecting title to the Property which can be removed according
to its terms by payment of a liquidated sum of money, excluding any such other
liens or encumbrances which are (x) identified in clauses (a)-(d) in the
definition of "Permitted Exceptions" or (y) are required to be removed by a
tenant or other occupant under its Lease, and (f) Post Effective Date
Encumbrances.
"Other Notices of Sale" shall have the meaning ascribed thereto in Section
5.1(p) hereof.
"Permitted Exceptions" shall mean, collectively, (a) liens for taxes,
assessments and governmental charges not yet due and payable or due and payable
but not yet delinquent with respect to the Land and Improvements, (b) the Leases
affecting the Land and Improvements, (c) such state of facts as would be
disclosed by a current survey of the Land, (d) the matters set forth on Exhibit
"H" attached hereto and made part hereof, and (e) such other easements,
restrictions and encumbrances with respect to the Land and Improvements that do
not constitute Monetary Objections, and that are approved (or are deemed
approved) by Purchaser in accordance with the provisions of Section 3.4 hereof.
"Personal Property" shall mean all furniture (including common area furnishings
and interior landscaping items), carpeting, draperies, appliances, personal
property (excluding the computer software which is either licensed to Seller or
which Seller deems proprietary [a listing of such excluded computer software
being set forth on Exhibit "B‑1" attached hereto and made part hereof]),
machinery, apparatus and equipment owned by Seller and currently used
exclusively in the operation, repair and maintenance of the Land and
Improvements and situated thereon, as generally described on Exhibit "B"
attached hereto and made a part hereof, and all non-confidential books, records
and files (excluding any appraisals, budgets, strategic plans for the Property,
internal analyses, information regarding the marketing of the Property for sale,
submissions relating to Seller's obtaining of corporate authorization, attorney
and accountant work product, attorney-client privileged documents, or other
similar information in the possession or control of Seller or Seller's property
manager which Seller reasonably deems proprietary) relating to the Land and
Improvements; provided, however, the property described on Exhibit "B-1"
attached hereto and made a part hereof is expressly excluded from the definition
of Personal Property. The Personal Property does not include any property owned
by tenants, contractors or licensees, and shall be conveyed by Seller to
Purchaser subject to depletions, replacements and additions in the ordinary
course of Seller's business.
"Post Effective Date Encumbrances" shall mean all encumbrances to title to the
Property, other than the matters identified in clauses (a)-(e) of the definition
of "Monetary Objections" which first encumber title to the Property by act or
omission of Seller or any of the Seller-Related Entities, which act or omission
was committed or accrued after the Effective Date of this Agreement and in
violation or breach by Seller or any Seller-Related Entity of this Agreement,
"Property" shall have the meaning ascribed thereto in Section 2.1 hereof.
"Purchase Price" shall be the amount specified in Section 2.4 hereof.

4

--------------------------------------------------------------------------------

 

"Purchaser-Related Entities" shall have the meaning ascribed thereto in Section
11.1 hereof.
"Purchaser Waived Breach" shall have the meaning ascribed thereto in Section
11.3 hereof.
"Purchaser's Certificate" shall have the meaning ascribed thereto in Section
5.2(c) hereof.
"Purchaser's Counsel" shall mean Reicker, Pfau, Pyle & McRoy LLP, 1421 State
Street, Suite B, Santa Barbara, California 93101, Attention: Michael E. Pfau.
"Real Estate Transfer Taxes" shall mean the transfer tax, excise tax,
documentary stamp tax or similar tax (however denominated) which may be imposed
by the state, county and/or municipality in which the Property is located and be
payable in connection with the conveyance of the Property by Seller to Purchaser
hereunder.
"Security Deposits" shall mean any security deposits, rent or damage deposits or
similar amounts (other than rent paid for the month in which the Closing occurs)
actually held by Seller with respect to the Leases.
“Seller Estoppel Certificate” shall have the meaning ascribed thereto in Section
4.3(e) hereof.
"Seller-Related Entities" shall have the meaning ascribed thereto in Section
11.2 hereof.
"Seller's Affidavit" shall mean the form of owner's affidavit to be given by
Seller at Closing to the Title Company in the form attached hereto as Schedule
5.
"Seller's Certificate" shall mean the form of certificate to be executed and
delivered by Seller to Purchaser at the Closing with respect to the truth and
accuracy of Seller's warranties and representations contained in this Agreement
(modified and updated as the circumstances require), in the form attached hereto
as Schedule 6.
"Seller's Counsel" shall mean Troutman Sanders LLP, Bank of America Plaza, Suite
5200, 600 Peachtree Street, N.E., Atlanta, Georgia 30308-2216, Attention: Leslie
Fuller Secrest and Jennifer M. Duncan.
"Service Contracts" shall mean all those certain contracts and agreements more
particularly described as Service Contracts on Exhibit "J" attached hereto and
made a part hereof relating to the repair, maintenance or operation of the Land,
Improvements or Personal Property, but excluding that certain contract related
to elevator maintenance and repair which contract will be terminated by Seller
at Closing.
"Special Warranty Deed" shall have the meaning ascribed thereto in
Section 5.1(a).
"Subsequent Title Notice" shall have the meaning ascribed thereto in Section 3.4
hereof.
"Survey" shall have the meaning ascribed thereto in Section 3.4 hereof.
"Taxes" shall have the meaning ascribed thereto in Section 5.4(a) hereof.
"Tenant Estoppel Certificate" or “Tenant Estoppel Certificates” shall mean a
certificate to be sought from each of the tenants under the Leases in
substantially the form attached hereto as EXHIBIT "L".
 
"Tenant Inducement Costs" shall mean any out-of-pocket payments required under a
Lease to be paid by the landlord thereunder to or for the benefit of the tenant
thereunder which is in the nature of a tenant
 

5

--------------------------------------------------------------------------------

 

inducement, including specifically, but without limitation, tenant improvement
costs, lease buyout payments, and moving, design, refurbishment and club
membership allowances and costs.
"Tenant Notices of Sale" shall have the meaning ascribed thereto in Section
5.1(o) hereof.
"Title Company" shall mean Chicago Title Insurance Company.
"Title Commitment" shall have the meaning ascribed thereto in Section 3.4
hereof.
“Transfer Switch Proposal” shall have the meaning ascribed thereto in Section
5.4(g) hereof.
“Transfer Switch Work” shall have the meaning ascribed thereto in Section 5.4(g)
hereof.
 
ARTICLE 2.
PURCHASE AND SALE
 
2.1Agreement to Sell and Purchase the Property. Subject to and in accordance
with the terms and provisions of this Agreement, Seller agrees to sell and
Purchaser agrees to purchase, the following property (collectively, the
"Property"):
 
(a)the Land;
 
(b)the Improvements;
 
(c)all right, title and interest of Seller as "landlord" or "lessor" in and to
the Leases, and any guaranties of the Leases;
 
(d)the Personal Property; and
 
(e)the Intangible Property.
 
2.2Permitted Exceptions. The Property shall be conveyed subject to the matters
which are, or are deemed to be, Permitted Exceptions subject to Purchaser's
objection rights and Seller's cure obligations under Section 3.4 hereof. For
avoidance of doubt, Purchaser may object under and in accordance with Section
3.4 of this Agreement to any of the title matters set forth in Exhibit “H”
attached hereto.
 
2.3Earnest Money.
 
(a)On or before the day two (2) Business Days after the Effective Date,
Purchaser shall deliver the Initial Earnest Money to Escrow Agent by federal
wire transfer, payable to Escrow Agent, which Initial Earnest Money shall be
held and released by Escrow Agent in accordance with the terms of the Escrow
Agreement. Seller and Purchaser mutually acknowledge and agree that time is of
the essence in respect of Purchaser's timely deposit of the Initial Earnest
Money with Escrow Agent; and that if Purchaser fails to timely deposit the
Initial Earnest Money with Escrow Agent, this Agreement shall terminate, and
neither party hereto shall have any further rights or obligations hereunder,
except those provisions of this Agreement which by their express terms survive
the termination of this Agreement.
 
(b)If Purchaser has not previously terminated the Agreement pursuant to Section
3.6, then no later than two Business Days after the expiration of the Inspection
Period, Purchaser shall deliver the

6

--------------------------------------------------------------------------------

 

Additional Earnest Money to Escrow Agent by federal wire transfer, payable to
Escrow Agent, which Additional Earnest Money shall be held and released by
Escrow Agent in accordance with the terms of the Escrow Agreement. Seller and
Purchaser mutually acknowledge and agree that time is of the essence in respect
of Purchaser's timely deposit of the Additional Earnest Money with Escrow Agent;
and that if Purchaser fails to timely deposit the Additional Earnest Money with
Escrow Agent, this Agreement, at Seller's option, shall terminate, Escrow Agent
shall return the Initial Earnest Money (and any interest earned thereon) to
Purchaser, and neither party hereto shall have any further rights or obligations
hereunder, except those provisions of this Agreement which by their express
terms survive the termination of this Agreement.
 
(c)The Earnest Money shall be applied to the Purchase Price at the Closing and
shall otherwise be held, refunded, or disbursed in accordance with the terms of
the Escrow Agreement and this Agreement. Interest and other income from time to
time earned on the Earnest Money shall be earned for the account of Purchaser,
and shall be a part of the Earnest Money; and the Earnest Money hereunder shall
be comprised of the Initial Earnest Money (to the extent actually deposited by
Purchaser with Escrow Agent as provided herein), and the Additional Earnest
Money (to the extent actually deposited by Purchaser with Escrow Agent as
provided herein) and all such interest and other income.
 
2.4Purchase Price. Subject to adjustment and credits as otherwise specified in
this Section 2.4 and elsewhere in this Agreement, the purchase price (the
"Purchase Price") to be paid by Purchaser to Seller for the Property shall be
that amount equal to NINE MILLION ONE HUNDRED FIFTY THOUSAND NO/100 DOLLARS
($9,150,000.00 U.S.). The Purchase Price shall be paid by Purchaser to Seller at
the Closing as follows:
 
(a)The Earnest Money shall be paid by Escrow Agent to Seller at Closing; and
 
(b)At Closing, the balance of the Purchase Price, after applying, as partial
payment of the Purchase Price, the Earnest Money, and subject to prorations and
other adjustments specified in this Agreement, shall be paid by Purchaser in
immediately available funds to the Title Company, for further delivery to an
account or accounts designated by Seller. If the amount due from Purchaser
pursuant to this Agreement is not received by the Title Company on or before
2:00 p.m. local Atlanta, Georgia, time on the Closing Date, Purchaser shall
reimburse Seller for loss of interest due to the inability to reinvest Seller's
funds on the Closing Date, calculated at the rate of eight percent (8%) per
annum (calculated on a per diem basis, using a 365-day year); provided, however,
that if the amount due from Purchaser has not been received by the Title Company
in immediately available funds by the close of business on such day, Purchaser
shall be in default hereunder, and Seller may exercise any and all remedies
available to Seller on account of such default. The provisions of the preceding
sentence of this Section 2.4(b) shall survive the Closing.
 
2.5Independent Contract Consideration. In addition to, and not in lieu of the
delivery to Escrow Agent of the Earnest Money, concurrently with Purchaser's
execution and delivery of this Agreement to Seller, Purchaser shall deliver to
Seller Purchaser's check, payable to the order to Seller, in the amount of One
Hundred and No/100 Dollars ($100.00). Seller and Purchaser hereby mutually
acknowledge and agree that said sum represents adequate bargained for
consideration for Seller's execution and delivery of this Agreement and
Purchaser's right to inspect the Property pursuant to Article III. Said sum is
in addition to and independent of any other consideration or payment provided
for in this Agreement and is nonrefundable in all events.
 
2.6Closing. The consummation of the sale by Seller and purchase by Purchaser of
the Property (the "Closing") shall be held on or before the date (the "Outside
Closing Date") forty-five (45) days after the expiration of the Inspection
Period, or such earlier date after the expiration of the Inspection Period as is

7

--------------------------------------------------------------------------------

 

mutually agreed to by Seller and Purchaser (the "Closing Date"); provided,
however, that said Outside Closing Date may be extended by Seller pursuant to
Section 4.3(e) hereof. Subject to the foregoing, the Closing shall take place at
an office in the metropolitan Atlanta, Georgia, area, and at such specific
place, time and date (the "Closing Date") as shall be designated by Purchaser in
a written notice to Seller not less than three (3) Business Days prior to
Closing. If Purchaser fails to give such notice of the Closing Date, the Closing
shall be at the offices of the Title Company, 200 Galleria Parkway, S.E., Suite
2060, Atlanta, Georgia 30339, at 10:00 a.m. on the Outside Closing Date. It is
contemplated that the transaction shall be closed with the concurrent delivery
of the documents of title and the payment of the Purchase Price. Notwithstanding
the foregoing, there shall be no requirement that Seller and Purchaser
physically meet for the Closing, and all documents to be delivered at the
Closing shall be delivered to the Title Company unless the parties hereto
mutually agree otherwise. Seller and Purchaser agree to use reasonable efforts
to complete all requirements for the Closing prior to the Closing Date.
 
ARTICLE 3.
PURCHASER'S INSPECTION AND REVIEW RIGHTS
 
3.1Due Diligence Inspections.
 
(a)From and after the Effective Date until the Closing Date or earlier
termination of this Agreement, Seller shall permit Purchaser and its authorized
representatives to inspect the Property, to perform due diligence and
environmental investigations, to examine the records of Seller with respect to
the Property, and make copies thereof, at such times during normal business
hours as Purchaser or its representatives may request. All such inspections
shall be nondestructive in nature, and specifically shall not include any
physically intrusive testing. All such inspections shall be performed in such a
manner to minimize any interference with the business of the tenants under the
Leases, and, in each case, in compliance with the rights and obligations of
Seller as landlord under the Leases. Purchaser's contact with any tenants of the
Property shall be limited to customary tenant interviews, and Purchaser shall
not have the right to interview any tenant under a Lease without providing
Seller with an opportunity to jointly conduct such interview. All inspection
fees, appraisal fees, engineering fees and all other costs and expenses of any
kind incurred by Purchaser relating to the inspection of the Property shall be
solely Purchaser's expense. Seller reserves the right to have a representative
present at the time of making any such inspection. Purchaser shall notify Seller
not less than one (1) Business Day in advance of making any such inspection,
which notice may be given verbally to Darik Afshani at 770.243.8135 and either
Michael T. Winn at 303.813.6475 or Chad L. Flynn at 303.813.6452 (by actually
speaking with, and not by leaving a voicemail or other message for Darik Afshani
and either Michael T. Winn or Chad L. Flynn.
 
(b)If the Closing is not consummated hereunder, Purchaser shall promptly deliver
to Seller (if contractually permitted to do so) copies of all reports, surveys
and other information furnished to Purchaser by third parties in connection with
such inspections; provided, however, that delivery of such copies and
information shall be without warranty or representation whatsoever, express or
implied, including, without limitation, any warranty or representation as to
ownership, accuracy, adequacy or completeness thereof or otherwise. Purchaser
shall use commercially reasonable efforts to avoid any contractual obligations
prohibiting the delivery to Seller of copies of such reports, surveys and
information. This Section 3.1(b) shall survive the termination of this
Agreement.
 
(c)To the extent that Purchaser or any of its representatives, agents or
contractors damages or disturbs the Property or any portion thereof, Purchaser
shall return the same to substantially the same condition which existed
immediately prior to such damage or disturbance. Purchaser hereby agrees to and
shall indemnify, defend and hold harmless Seller from and against any and all
expense, loss or damage which

8

--------------------------------------------------------------------------------

 

Seller may incur (including, without limitation, reasonable attorney's fees
actually incurred) as a result of any act or omission of Purchaser or its
representatives, agents or contractors, other than any expense, loss or damage
to the extent arising from any act or omission of Seller during any such entry
on the Property. Said indemnification shall not extend to pre-existing
conditions merely discovered by Purchaser. Said indemnification agreement shall
survive the Closing, or earlier termination of this Agreement, until the
expiration of any applicable statute of limitations. Purchaser shall maintain
and shall ensure that Purchaser's consultants and contractors maintain
commercial general liability insurance in an amount not less than $2,000,000,
combined single limit, and in form and substance adequate to insure against all
liability of Purchaser and its consultants and contractors, respectively, and
each of their respective agents, employees and contractors, arising out of
inspections and testing of the Property or any part thereof made on Purchaser's
behalf. Purchaser agrees to provide to Seller a certificate of insurance with
regard to each applicable liability insurance policy prior to any entry upon the
Property by Purchaser or its consultants or contractors, as the case may be,
pursuant to this Section 3.1.
 
3.2Deliveries by Seller to Purchaser; Purchaser's Access to Property Records of
Seller.
 
(a)Purchaser acknowledges and agrees that prior to the Effective Date, Seller
delivered to Purchaser the following (the "Due Diligence Deliveries") (and
Purchaser further acknowledges that no additional items are required to be
delivered by Seller to Purchaser except as may be expressly set forth in other
provisions of this Agreement):
 
(i)
Copies of current property tax bills with respect to the Property.

 
(ii)
Copies of operating statements for the past twenty-four (24) months with respect
to the Property.

 
(iii)
Copies of the Leases and any guarantees relating thereto.

 
(iv)
Copies of the Commission Agreements.

 
(v)
A copy of the Existing Survey.

 
(vi)
Copies of all assignable Service Contracts currently in place.

 
(vii)
A copy of the Existing Environmental Report.

 
(viii)
Copies of all certificates of occupancy with respect to the Property which are
in Seller's possession.

 
(b)From the Effective Date until the Closing Date, or earlier termination of
this Agreement, Seller shall allow Purchaser and Purchaser's representatives, on
reasonable advance notice and during normal business hours, to have access to
Seller's existing non-confidential books, records and files relating to the
Property, at the office of Seller at 6200 The Corners Parkway, Norcross, Georgia
30092, for the purpose of inspecting and (at Purchaser's expense) copying the
same, including, without limitation, the materials listed below (to the extent
any or all of the same are in the possession of Seller), subject, however, to
the limitations of any confidentiality or nondisclosure agreement to which
Seller may be bound, and provided that Seller shall not be required to deliver
or make available to Purchaser any appraisals, third party reports (other than
the Existing Environmental Reports) obtained by Seller prior to or in connection
with the acquisition of the Property by Seller, strategic plans for the
Property, internal analyses, information regarding the marketing

9

--------------------------------------------------------------------------------

 

for sale of the Property, submissions relating to Seller's obtaining of
corporate authorization, attorney and accountant work product, attorney-client
privileged documents, or other information in the possession or control of
Seller which Seller deems proprietary. Purchaser acknowledges and agrees,
however, that Seller makes no representation or warranty of any nature
whatsoever, express or implied, with respect to the ownership, enforceability,
accuracy, adequacy or completeness or otherwise of any of such records,
evaluations, data, investigations, reports or other materials. If the Closing
contemplated hereunder fails to take place for any reason, or if Purchaser or
Seller elect to terminate the inspection rights of Purchaser under this
Agreement, Purchaser shall promptly (and as a condition to the refund of the
Earnest Money) return (or certify as having destroyed) all copies of materials
copied from the books, records and files of Seller relating to the Property. It
is understood and agreed that Seller shall not have any obligation to obtain,
commission or prepare any such books, records, files, reports or studies not now
in the possession or control of Seller. Subject to the foregoing, Seller agrees
to make available to Purchaser for inspection and copying, without limitation,
the following books, records and files relating to the Property, all to the
extent the same are in the possession of Seller:
 
(i)
Tenant Information. Copies of any financial statements or other financial
information of any tenant under the Lease (and the Lease guarantors, if any),
written information relative to the tenants' payment histories, and tenant
correspondence, to the extent Seller has the same in its possession;

 
(ii)
Plans. All available construction plans and specifications in the possession of
Seller relating to the development, condition, repair and maintenance of the
Property;

 
(iii)
Permits; Licenses. Copies of any permits, licenses, or other similar documents
in the possession of Seller relating to the use, occupancy or operation of the
Property; and

 
(iv)
Operating Costs and Expenses. All available records of any operating costs and
expenses for the Property in the possession of Seller which are not considered
by Seller to be proprietary.

 
3.3Condition of the Property.
 
(a)Seller recommends that Purchaser employ one or more independent engineering
and/or environmental professionals to perform engineering, environmental and
physical assessments on Purchaser's behalf in respect of the Property and the
condition thereof. Purchaser and Seller mutually acknowledge and agree that the
Property is being sold in an "AS IS" condition and "WITH ALL FAULTS," known or
unknown, contingent or existing. Purchaser has the sole responsibility to fully
inspect the Property, to investigate all matters relevant thereto, including,
without limitation, the condition of the Property, and to reach its own,
independent evaluation of any risks (environmental or otherwise) or rewards
associated with the ownership, leasing, management and operation of the
Property. Effective as of the Closing and except as expressly set forth in this
Agreement, Purchaser hereby waives and releases Seller and its officers,
directors, shareholders, members, partners, agents, affiliates, employees and
successors and assigns from and against any and all claims, obligations and
liabilities arising out of or in connection with the Property.
 
(b)To the fullest extent permitted by law, Purchaser does hereby unconditionally
waive and release Seller and its officers, directors, shareholders, members,
partners, agents, affiliates and employees from any present or future claims and
liabilities of any nature arising from or relating to the presence or alleged
presence of Hazardous Substances in, on, at, from, under or about the Property
or any adjacent property, including, without limitation, any claims under or on
account of any Environmental Law, regardless

10

--------------------------------------------------------------------------------

 

of whether such Hazardous Substances are located in, on, at, from, under or
about the Property or any adjacent property prior to or after the date hereof
(collectively, "Environmental Liabilities"); provided, however, that the
foregoing release as it applies to Seller, its officers, directors,
shareholders, members, partners, agents, affiliates and employees, shall not
release Seller or its general partners or members from any Environmental
Liabilities of (i) Seller relating to any Hazardous Substances which may be
placed, located or released on the Property by Seller after the date of Closing,
or (ii) the general partners or members of Seller relating to any Hazardous
Substances which may be placed, located or released on the Property by Seller
after the date of Closing. The terms and provisions of this Section 3.3 shall
survive the Closing.
 
3.4Title and Survey. Within four (4) Business Days of the execution of this
Agreement, Seller shall provided Purchaser with a preliminary title commitment
with respect to the Property ("Title Commitment"). Promptly upon execution of
this Agreement, Purchaser shall arrange, at its expense, for the preparation of
one or more updates of the Existing Survey (such update, the "Survey").
Purchaser shall make copies of the Survey available to Seller promptly after
Purchaser's receipt thereof. Purchaser shall have until the date which is five
(5) Business Days prior to the end of the Inspection Period to give written
notice (the "First Title Notice") to Seller's Counsel of such objections as
Purchaser may have to any exceptions to title disclosed in the Title Commitment
or in the Survey or otherwise in Purchaser's examination of title. From time to
time at any time after the First Title Notice and prior to the Closing Date,
Purchaser may give written notice (a "Subsequent Title Notice") to Seller's
Counsel of exceptions to title first appearing of record with respect to the
Property after the effective date of the most recent previous Title Commitment
or updated Title Commitment or matters of survey which matters of record or
matters of survey would not have been disclosed by an accurate updated
examination of title or preparation of an updated ALTA survey prior to date of
the initial Title Commitment or the initial Survey. Seller shall have the right,
but not the obligation (except as to Monetary Objections), to attempt to remove,
satisfy or otherwise cure any exceptions to title to which the Purchaser so
objects. Within three (3) Business Days after receipt of Purchaser's First Title
Notice, Seller shall give written notice to Purchaser's Counsel informing the
Purchaser of the election of Seller with respect to the objections in the First
Title Notice. Within three (3) Business Days after receipt of any Subsequent
Title Notice, Seller shall give written notice to Purchaser's Counsel informing
the Purchaser of the election of Seller with respect to the objections in such
Subsequent Title Notice. If Seller fails to give written notice of election
within such three (3) Business Day period, Seller shall be deemed to have
elected not to attempt to cure the objections (other than Monetary Objections)
set forth in the First Title Notice or such Subsequent Title Notice, whichever
is applicable. If Seller elects to attempt to cure any objections, Seller shall
be entitled to one or more reasonable adjournments of the Closing of up to but
not beyond the thirtieth (30th) day following the initial date set for the
Closing to attempt such cure, but, except for Monetary Objections, Seller shall
not be obligated to expend any sums, commence any suits or take any other action
to effect such cure. Except as to Monetary Objections, if Seller elects, or is
deemed to have elected, not to cure any exceptions to title to which Purchaser
has objected or if, after electing to attempt to cure, Seller determines that it
is unwilling or unable to remove, satisfy or otherwise cure any such exceptions,
Purchaser's sole remedy hereunder in such event shall be either (i) to accept
title to the Property subject to such exceptions as if Purchaser had not
objected thereto and without reduction of the Purchase Price, (ii) if such
exceptions are matters first appearing of record or first disclosed by any
Survey or updated Title Commitment after the date of this Agreement, to
terminate this Agreement, or (iii) to terminate this Agreement within two (2)
Business Days after receipt of written notice from Seller either of the election
of Seller not to attempt to cure any objection or of the determination of
Seller, having previously elected to attempt to cure, that Seller is unable or
unwilling to do so, or two (2) Business Days after Seller is deemed hereunder to
have elected not to attempt to cure such objections (and upon any such
termination under clause (ii) or (iii) above, Escrow Agent shall return the
Earnest Money to Purchaser). If necessary, the Closing Date shall be extended to
permit Purchaser and Seller the opportunity to avail themselves of the entire
response periods set forth hereinabove. Notwithstanding anything to the contrary
contained elsewhere in this Agreement, Seller shall be obligated to cure or
satisfy

11

--------------------------------------------------------------------------------

 

all Monetary Objections at or prior to Closing, and may use the proceeds of the
Purchase Price at Closing for such purpose. All exceptions to title to which
Purchaser fails to object in accordance with this Section 3.4, and all
exceptions to title which Purchaser elects (or is deemed to have elected) to
accept title to the applicable Property subject to, shall be deemed to be added
to, be a part of, and included as "Permitted Exceptions".
 
3.5 Service Contracts; Management Agreement. On or before the last day of the
Inspection Period, Purchaser will designate in a written notice to Seller which
Service Contracts Purchaser will assume and which Service Contracts will be
terminated by Seller at Closing; provided, however, that Seller shall not be
obligated to terminate, and Purchaser shall assume the obligations of Seller
arising from and after Closing under, all Service Contracts which cannot be
terminated by Seller upon no more than thirty (30) days prior notice or which
can be terminated by Seller only upon payment of a fee, premium, penalty or
other form of early termination compensation; further provided, however, that if
such written notice from Purchaser designating which Service Contracts are to be
terminated by Seller at Closing is given less than thirty (30) days prior to the
Closing Date, then Seller shall give notice under those Service Contracts which
can be terminated by Seller upon no more than thirty (30) days prior notice
without payment of a fee, premium, penalty or other form of early termination
compensation (the "Late Notice Service Contracts"), and, in addition to assuming
the obligations of Seller first accruing on or after Closing under all Service
Contracts which cannot be terminated by Seller upon no more than thirty (30)
days prior notice or which can be terminated by Seller only upon payment of a
fee, premium, penalty or other form of early termination compensation, Purchaser
shall assume the obligations of Seller first accruing on or after Closing under
the Late Notice Service Contracts through the effective date of such termination
thereof; provided further, however, Seller shall be required to terminate all
Service Contracts which are with any Seller-Related Entities. Subject to the
foregoing, and taking into account any credits or prorations to be made pursuant
to Article 5 hereof for payments coming due after Closing but accruing prior to
Closing, Purchaser will assume the obligations arising from and after the
Closing Date under those Service Contracts which Purchaser has designated will
not be terminated. Subject to the foregoing, Seller, without cost to Purchaser,
shall terminate at Closing the Management Agreement and all Service Contracts
that are not so assumed. If Purchaser fails to notify Seller in writing on or
before the last day of the Inspection Period of any Service Contracts that
Purchaser does not desire to assume at Closing, Purchaser shall be deemed to
have elected to assume all such Service Contracts, and to have waived its right
to require Seller to terminate such Service Contracts at Closing.
 
3.6Termination of Agreement. Purchaser shall have until the expiration of the
Inspection Period to determine, in Purchaser's sole opinion and discretion, the
suitability of the Property for acquisition by Purchaser or Purchaser's
permitted assignee. Purchaser shall have the right to terminate this Agreement
at any time on or before said time and date of expiration of the Inspection
Period by giving written notice to Seller of such election to terminate. If
Purchaser so elects to terminate this Agreement pursuant to this Section 3.6,
Escrow Agent shall pay the Earnest Money to Purchaser, whereupon, except for
those provisions of this Agreement which by their express terms survive the
termination of this Agreement, no party hereto shall have any other or further
rights or obligations under this Agreement. If Purchaser fails to so terminate
this Agreement prior to the expiration of the Inspection Period, Purchaser shall
have no further right to terminate this Agreement pursuant to this Section 3.6.
 
3.7Confidentiality. All information acquired by Purchaser or any of its
designated representatives (including by way of example, but not in limitation,
the officers, directors, shareholders and employees of Purchaser, and
Purchaser's engineers, consultants, counsel and potential lenders, and the
officers, directors, shareholders and employees of each of them) with respect to
the Property, whether delivered by Seller or any representatives of Seller or
obtained by Purchaser as a result of its inspection and investigation of the
Property, examination of the books, records and files of Seller in respect of
the Property, or otherwise (collectively, the "Due Diligence Material") shall be
used solely for the purpose of determining

12

--------------------------------------------------------------------------------

 

whether the Property is suitable for Purchaser's acquisition and ownership
thereof and for no other purpose whatsoever. Prior to Closing, the terms and
conditions which are contained in this Agreement and all Due Diligence Material
which is not published as public knowledge or which is not generally available
in the public domain shall be kept in strict confidence by Purchaser and shall
not be disclosed to any individual or entity other than to those authorized
representatives of Purchaser and Purchaser's prospective and actual counsel,
accountants, professionals, consultants, attorneys and lenders, who need to know
the information for the purpose of assisting Purchaser in evaluating the
Property for Purchaser's potential acquisition thereof; provided, however, that
prior to the disclosure of any such information, Purchaser shall cause the
intended recipient of any Due Diligence Material to execute and deliver to
Seller a confidentiality agreement to be provided by Seller providing, among
other things, that the recipient of such information shall hold any information
derived from its review of the Due Diligence Material in strict confidence.
Notwithstanding the foregoing, Purchaser shall have the right to disclose any
such information if required by applicable law or as may be necessary in
connection with any court action or proceeding with respect to this Agreement.
Purchaser shall and hereby agrees to indemnify and hold Seller harmless from and
against any and all loss, liability, cost, damage or expense that Seller may
suffer or incur (including, without limitation, reasonable attorneys' fees
actually incurred) as a result of the unpermitted disclosure of any of the Due
Diligence Material by Purchaser to any individual or entity other than an
appropriate representative of Purchaser and Purchaser's prospective and actual
counsel, accountants, professionals, consultants, attorneys and lenders and/or
the use of any Due Diligence Material for any purpose other than as herein
contemplated and permitted. The foregoing indemnity shall not extend to
disclosure of any Due Diligence Material (i) as may be required by applicable
law, or (ii) that is or becomes public knowledge other than by virtue of a
breach of Purchaser's covenant under this Section 3.7. If Purchaser or Seller
elect to terminate this Agreement pursuant to any provision hereof permitting
such termination, or if the Closing contemplated hereunder fails to occur for
any reason, Purchaser will promptly return to Seller all Due Diligence Material
in the possession of Purchaser and any of its representatives, and destroy all
copies, notes or abstracts or extracts thereof, as well as all copies of any
analyses, compilations, studies or other documents prepared by Purchaser or for
its use (whether in written or electronic form) containing or reflecting any Due
Diligence Material. In the event of a breach or threatened breach by Purchaser
or any of its representatives of this Section 3.7, Seller shall be entitled, in
addition to other available remedies, to an injunction restraining Purchaser or
its representatives from disclosing, in whole or in part, any of the Due
Diligence Material and any of the terms and conditions of this Agreement.
Nothing contained herein shall be construed as prohibiting or limiting Seller
from pursuing any other available remedy, in law or in equity, for such breach
or threatened breach. The provisions of this Section shall survive any
termination of this Agreement.
 
ARTICLE 4.
REPRESENTATIONS, WARRANTIES AND OTHER AGREEMENTS
 
4.1Representations and Warranties of Seller. Seller hereby makes the following
representations and warranties to Purchaser:
 
(a)Organization, Authorization and Consents.
 
(i)
Seller has the right, power and authority to enter into this Agreement and to
sell the Property in accordance with the terms and provisions of this Agreement,
to engage in the transaction contemplated in this Agreement and to perform and
observe all of the terms and provisions hereof.

 
(ii)
Seller is a duly organized and validly existing joint venture under the laws of
the State of Georgia, whose joint venture partners are Wells Real Estate Fund
IX, L.P., a Georgia


13

--------------------------------------------------------------------------------

 

limited partnership, Wells Real Estate Fund X, L.P., a Georgia limited
partnership, Wells Real Estate Fund XI, L.P., a Georgia limited partnership and
Piedmont Operating Partnership, LP, a Delaware limited partnership.
 
(iii)
Wells Real Estate Fund IX, L.P. is a duly organized and validly existing limited
partnership under the laws of the State of Georgia, whose general partners are
Leo F. Wells, III and Wells Partners, L.P., a Georgia limited partnership.

 
(iv)
Wells Real Estate Fund X, L.P. is a duly organized and validly existing limited
partnership under the laws of the State of Georgia, whose general partners are
Leo F. Wells, III and Wells Partners, L.P., a Georgia limited partnership.

 
(v)
Wells Real Estate Fund XI, L.P. is a duly organized and validly existing limited
partnership under the laws of the State of Georgia, whose general partners are
Leo F. Wells, III and Wells Partners, L.P., a Georgia limited partnership.

 
(vi)
Piedmont Operating Partnership, LP is a duly organized and validly existing
limited partnership under the laws of the State of Delaware, whose sole general
partner is Piedmont Office Realty Trust, Inc., a Maryland corporation.

 
(vii)
Wells Partners, L.P. is a duly formed and validly existing limited partnership
under the laws of the State of Georgia, whose general partner is Wells Capital,
Inc.

 
(viii)
Wells Capital, Inc. is a duly organized and validly existing corporation under
the laws of the State of Georgia.

 
(ix)
Piedmont Office Realty Trust, Inc. is a duly organized and validly existing
corporation under the laws of the State of Maryland.

 
(b)Action of Seller, Etc. Seller has taken all necessary action to authorize the
execution, delivery and performance of this Agreement, and upon the execution
and delivery of any document to be delivered by Seller on or prior to the
Closing, this Agreement and such document shall constitute the valid and binding
obligation and agreement of Seller, enforceable against Seller in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws of general application
affecting the rights and remedies of creditors.
 
(c)No Violations of Agreements. To Seller's knowledge, neither the execution,
delivery or performance of this Agreement by Seller, nor compliance with the
terms and provisions hereof, will result in any breach of the terms, conditions
or provisions of, or conflict with or constitute a default under, or result in
the creation of any lien, charge or encumbrance upon the Property or any portion
thereof pursuant to the terms of any indenture, deed to secure debt, mortgage,
deed of trust, note, evidence of indebtedness or any other agreement or
instrument by which Seller is bound.
 
(d)Litigation. Except as disclosed on Exhibit "I" attached hereto, Seller has
not received written notice of any pending or threatened suit, action or
proceeding, which (i) if determined adversely to Seller, materially and
adversely affects the use or value of the Property, or (ii) questions the
validity of this Agreement or any action taken or to be taken pursuant hereto,
or (iii) involves condemnation or eminent domain proceedings involving the
Property or any portion thereof.
 

14

--------------------------------------------------------------------------------

 

 
(e)Existing Leases. Other than the Leases listed on Exhibit "G" attached hereto,
Seller has not entered into any contract or agreement with respect to the
occupancy of the Property or any portion or portions thereof which will be
binding on Purchaser after the Closing. Copies of the Leases heretofore
delivered or made available by Seller to Purchaser are true, correct and
complete copies thereof in all material respects, and the Leases have not been
amended except as evidenced by amendments similarly delivered and listed on
Exhibit "G" attached hereto and constitute the entire agreement between Seller
and the respective tenant thereunder.
 
(f)Right of First Offer or Right of First Refusal. No tenant of Seller, and no
other person or entity, has any right or option (including any right of first
refusal or right of first offer) to purchase all or any part of the Property or
any interest therein.
 
(g)Leasing Commissions. To Seller's knowledge, there are no lease brokerage
agreements, leasing commission agreements or other agreements providing for
payments of any amounts for leasing activities or procuring tenants with respect
to the Property or any portion or portions thereof other than as disclosed in
Exhibit "C" attached hereto (the "Commission Agreements"), and all leasing
commissions and brokerage fees accrued or due and payable under the Commission
Agreements with respect to the Property as of the date hereof and at the Closing
have been or shall be paid in full. Notwithstanding anything to the contrary
contained herein, Purchaser shall be responsible for the payment of all leasing
commissions payable for (a) any new leases entered into after the Effective Date
that have been approved (or deemed approved) by Purchaser, and (b) the renewal,
expansion or extension of any Lease existing as of the Effective Date and
exercised or effected after the Effective Date.
 
(h)Management Agreement. Except for the Management Agreement, there is no
agreement currently in effect relating to the management of the Property by any
third-party management company; and such Management Agreement is terminable
without penalty on or before the last day of the calendar month following thirty
(30) days prior written notice of termination.
 
(i)Taxes and Assessments. Except as may be set forth on Exhibit "K" attached
hereto and made a part hereof, Seller has not filed, and has not retained anyone
to file, notices of protests against, or to commence action to review, real
property tax assessments against the Property.
 
(j)Compliance with Laws. To Seller's knowledge, and except as set forth on
Exhibit "I," Seller has received no written notice alleging any violations of
law (including any Environmental Law), municipal or county ordinances, or other
legal requirements with respect to the Property where such violations remain
outstanding, and to Seller's knowledge, the Property is in compliance in all
material respects with applicable laws (including Environmental Laws).
 
(k)Environmental. Except as may be set forth in the Due Diligence Material,
Seller has no knowledge of any release of Hazardous Substances on or from the
Land or the Property in violation of law (including any Environmental Law) or in
a quantity that would result in a reporting obligation under any Environmental
Law; and to Seller's knowledge, the only Hazardous Substances that are used or
stored on the Property are such Hazardous Substances in such amounts as are
commonly used and stored in the operation, repair and maintenance of an office
building, including, without limitation, the operation of generators.
 
(l)Other Agreements. To Seller's knowledge, except for the Leases, the
Commission Agreements, the Service Agreements, the Management Agreement, the
Transfer Switch Agreement, and the Permitted Exceptions, there are no leases,
management agreements, brokerage agreements, leasing

15

--------------------------------------------------------------------------------

 

agreements or other agreements or instruments in force or effect that grant to
any person or any entity (other than Seller) any right, title, interest or
benefit in and to all or any part of the Property or any rights relating to the
use, operation, management, maintenance or repair of all or any part of the
Property which will survive the Closing or be binding upon Purchaser other than
those which Purchaser has agreed in writing to assume prior to the expiration of
the Inspection Period (or is deemed to have agreed to assume) or which are
terminable upon thirty (30) days notice without payment of premium or penalty.
 
(m)Seller Not a Foreign Person. Seller is not a "foreign person" which would
subject Purchaser to the withholding tax provisions of Section 1445 of the
Internal Revenue Code of 1986, as amended.
 
(n)Employees. To Seller's knowledge, Seller has no employees to whom by virtue
of such employment Purchaser will have any obligation after the Closing.
 
The representations and warranties made in this Agreement by Seller shall be
continuing and shall be deemed made as of the date hereof and remade by Seller
as of the Closing Date in all material respects, with the same force and effect
as if made on, and as of, such date, subject to Seller's right to update such
representations and warranties by written notice to Purchaser and in the
certificate of Seller to be delivered pursuant to Section 5.1(h) hereof.
Except as otherwise expressly provided in this Agreement or in any documents to
be executed and delivered by Seller to Purchaser at the Closing, Seller has not
made, and Purchaser has not relied on, any information, promise, representation
or warranty, express or implied, regarding the Property, whether made by Seller,
on behalf of Seller, or otherwise, including, without limitation, the physical
condition of the Property, the financial condition of the tenants under the
Leases, title to or the boundaries of the Property, pest control matters, soil
conditions, the presence, existence or absence of hazardous wastes, toxic
substances or other environmental matters, compliance with building, health,
safety, land use and zoning laws, regulations and orders, structural and other
engineering characteristics, traffic patterns, market data, economic conditions
or projections, past or future economic performance of the tenants or the
Property, and any other information pertaining to the Property or the market and
physical environments in which the Property is located. Purchaser acknowledges
(i) that Purchaser has entered into this Agreement with the intention of making
and relying upon its own investigation or that of Purchaser's own consultants
and representatives with respect to the physical, environmental, economic and
legal condition of the Property and (ii) that Purchaser is not relying upon any
statements, representations or warranties of any kind, other than those
specifically set forth in this Agreement or in any document to be executed and
delivered by Seller to Purchaser at the Closing, made (or purported to be made)
by Seller or anyone acting or claiming to act on behalf of Seller. Purchaser
will inspect the Property and become fully familiar with the physical condition
thereof and, subject to the terms and conditions of this Agreement, shall
purchase the Property in its "as is" condition, "with all faults," on the
Closing Date. The provisions of this paragraph shall survive the Closing until
the later to occur of (i) one hundred eighty days following the Closing or (ii)
December 31, 2011.
4.2Knowledge Defined. All references in this Agreement to the "knowledge of
Seller" or "to Seller's knowledge" shall refer only to the actual knowledge of
Darik Afshani, who has been actively involved in the management of Seller's
business in respect of the Property in the capacity as Vice President, Asset
Management, for Seller. The term "knowledge of Seller" or "to Seller's
knowledge" shall not be construed, by imputation or otherwise, to refer to the
knowledge of Seller, or any affiliate of Seller, or to any other partner,
member, beneficial owner, officer, director, agent, manager, representative or
employee of Seller, or any of their respective affiliates, or to impose on the
individual named above any duty to investigate the matter to which such actual
knowledge, or the absence thereof, pertains. There shall be no personal
liability on the part of the individual named above arising out of any
representations or warranties made herein or

16

--------------------------------------------------------------------------------

 

otherwise.
 
4.3Covenants and Agreements of Seller.
 
(a)Leasing Arrangements. During the pendency of this Agreement, Seller will not
enter into any lease affecting the Property, or modify or amend in any material
respect, or terminate, any of the existing Leases without Purchaser's prior
written consent in each instance, which consent, prior to the end of the
Inspection Period, shall not be unreasonably withheld, delayed or conditioned;
provided, however, that if any such proposed modification or amendment would
require the payment of any Tenant Inducement Costs or leasing commissions,
Purchaser's consent may be withheld in Purchaser's sole discretion unless such
modification or amendment is pursuant to an existing provision in the subject
Lease. Purchaser's consent shall be deemed given unless withheld by written
notice to Seller given within three (3) Business Days after Purchaser's receipt
of Seller's written request therefor, each of which requests shall be
accompanied by a copy of any proposed modification or amendment of an existing
Lease or of any new Lease that Seller wishes to execute between the Effective
Date and the Closing Date. If Purchaser fails to notify Seller in writing of its
approval or disapproval within said three (3) Business Day period, such failure
by Purchaser shall be deemed to be the approval of Purchaser. After the end of
the Inspection Period, Seller shall not enter into any lease affecting the
Property, or modify or amend in any respect, or terminate any existing Lease
without Purchaser's prior written consent in each instance, which consent may be
withheld in Purchaser's sole discretion. At Closing, Purchaser shall reimburse
Seller for any Tenant Inducement Costs, leasing commissions or other expenses,
including reasonable attorneys' fees, actually incurred by Seller pursuant to a
renewal or expansion of any existing Lease after the Effective Date or new Lease
approved by Purchaser hereunder. Notwithstanding the foregoing to the contrary,
Purchaser shall have no right to disapprove, and shall be deemed to have
approved, all renewals, extensions and expansions contained in any existing
Lease and exercised by the tenant under such Lease.
 
(b)New Contracts. During the pendency of this Agreement, Seller will not enter
into any contract, or modify, amend, renew or extend any existing contract, that
will be an obligation affecting the Property or any part thereof subsequent to
the Closing without Purchaser's prior written consent in each instance (which
Purchaser agrees not to withhold or delay unreasonably), except contracts
entered into in the ordinary course of business that are terminable without
cause (and without penalty or premium) on thirty (30) days (or less) notice.
 
(c)Operation of Property. During the pendency of this Agreement, Seller shall
continue to operate the Property in a good and businesslike fashion consistent
with Seller's past practices.
 
(d)Insurance. During the pendency of this Agreement, Seller shall, at Seller's
expense, continue to maintain the fire insurance policies covering the
Improvements which are currently in force and effect.
 
(e)Tenant Estoppel Certificates. Seller shall use commercially reasonable
efforts (at no cost to Seller other than amounts for incidental expenses) to
obtain and deliver to Purchaser prior to Closing a written Tenant Estoppel
Certificate signed by each tenant under the Leases; provided that delivery of
such signed Tenant Estoppel Certificates shall be a condition of Closing only to
the extent set forth in Section 6.1(c) hereof; and in no event shall the
inability or failure of Seller to obtain and deliver any of said Tenant Estoppel
Certificates (Seller having used its good faith efforts as set forth above as to
the tenants under the Leases) be a default of Seller hereunder. In the event
Seller has obtained Tenant Estoppel Certificates from the Critical Tenants by
the Closing Date, but Seller has not obtained a Tenant Estoppel Certificate from
the tenant under the Culver Lease or the Lighthouse Lease (Seller having used
commercial reasonable efforts to obtain the same), Seller shall have the right,
at its election, to either (i) postpone Closing for up to thirty (30) days to

17

--------------------------------------------------------------------------------

 

pursue said outstanding Tenant Estoppel Certificate or (ii) make a written
representation and warranty to Purchaser at Closing in the certificate to be
delivered pursuant to Section 5.1(o) of this Agreement with respect to the
matters set forth on Exhibit M attached hereto; provided, however, (y) Seller's
liability for such representation and warranty shall be limited as set forth in
Sections 11.3 and 11.4 of this Agreement, and (z) such representation and
warranty will become null and void and of no further force and effect if and to
the extent, at any time after the delivery of such certificate, Seller receives
and delivers to Purchaser said outstanding Tenant Estoppel Certificate.
 
4.4Representations and Warranties of Purchaser.
 
(a)Organization, Authorization and Consents. Purchaser is a duly organized and
validly existing limited liability company under the laws of the State of
California. Purchaser has the right, power and authority to enter into this
Agreement and to purchase the Property in accordance with the terms and
conditions of this Agreement, to engage in the transactions contemplated in this
Agreement and to perform and observe the terms and provisions hereof.
 
(b)Action of Purchaser, Etc. Purchaser has taken all necessary action to
authorize the execution, delivery and performance of this Agreement, and upon
the execution and delivery of any document to be delivered by Purchaser on or
prior to the Closing, this Agreement and such document shall constitute the
valid and binding obligation and agreement of Purchaser, enforceable against
Purchaser in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application affecting the rights and remedies of creditors.
 
(c)No Violations of Agreements. Neither the execution, delivery or performance
of this Agreement by Purchaser, nor compliance with the terms and provisions
hereof, will result in any breach of the terms, conditions or provisions of, or
conflict with or constitute a default under the terms of any indenture, deed to
secure debt, mortgage, deed of trust, note, evidence of indebtedness or any
other agreement or instrument by which Purchaser is bound.
 
(d)Litigation. To Purchaser's knowledge, Purchaser has received no written
notice that any action or proceeding is pending or threatened, which questions
the validity of this Agreement or any action taken or to be taken pursuant
hereto.
 
The representations and warranties made in this Agreement by Purchaser shall be
continuing and shall be deemed remade by Purchaser as of the Closing Date, with
the same force and effect as if made on, and as of, such date subject to
Purchaser's right to update such representations and warranties by written
notice to Seller and in Purchaser's certificate to be delivered pursuant to
Section 5.2(c) hereof.
ARTICLE 5.
CLOSING DELIVERIES, CLOSING COSTS AND PRORATIONS
 
5.1Seller's Closing Deliveries. For and in consideration of, and as a condition
precedent to Purchaser's delivery to Seller of the Purchase Price, Seller shall
obtain or execute and deliver to Purchaser at Closing the following documents,
all of which shall be duly executed, acknowledged and notarized where required:
 
(a)Special Warranty Deed. A limited warranty deed, special warranty deed, grant
deed or similar deed in the form customarily used in Colorado pursuant to which
a grantor warrants title only as to parties claiming by, through or under the
grantor but not otherwise, from Seller with respect to the Land and

18

--------------------------------------------------------------------------------

 

Improvements (the "Special Warranty Deed"), subject only to the Permitted
Exceptions, and executed and acknowledged by Seller. The legal description of
the Land set forth in the Special Warranty Deed shall be based upon and conform
to the legal description attached hereto as Exhibit "A." If and to the extent
that any of the Permitted Exceptions requires the recitation or incorporation in
any deed of any provisions of such Permitted Exception, the Special Warranty may
conform to such requirements;
 
(b)Quitclaim Deed. Upon request, Seller shall deliver a quitclaim deed in the
form customarily used in Colorado to convey the Property by reference to the
metes and bounds legal description of the Property as reflected on the Survey;
 
(c)Assignment and Assumption of Leases and Security Deposits. Two (2)
counterparts of an assignment and assumption of the Leases and Security Deposits
and, to the extent required elsewhere in this Agreement, the obligations of
Seller under the Commission Agreements in the form attached hereto as Schedule 1
(the "Assignment and Assumption of Leases"), executed and acknowledged by
Seller;
 
(d)Bill of Sale. A bill of sale from Seller for the Personal Property of Seller
in the form attached hereto as Schedule 2 (the "Bill of Sale"), without warranty
as to the title or condition of the Personal Property;
 
(e)Assignment and Assumption of Service Contracts. Two (2) counterparts of an
assignment and assumption of Service Contracts in the form attached hereto as
Schedule 3 (the "Assignment and Assumption of Service Contracts"), executed,
acknowledged and sealed by Seller;
 
(f)General Assignment. An assignment of the Intangible Property of Seller in the
form attached hereto as Schedule 4 (the "General Assignment"), executed and
acknowledged by Seller;
 
(g)Seller's Affidavit. An owner's affidavit from Seller substantially in the
form attached hereto as Schedule 5 ("Seller's Affidavit"), stating that there
are no known boundary disputes with respect to the Property, that there are no
parties in possession of the Property other than Seller and the tenants under
the Leases, that any improvements or repairs made by, or for the account of, or
at the instance of Seller to or with respect to the Property within ninety-five
(95) days (or such longer period as may be required by the Title Company to
comply with the lien laws of Colorado) prior to the Closing have been paid for
in full (or that adequate provision has been made therefor to the reasonable
satisfaction of the Title Company), and including such other matters as may be
reasonably requested by the Title Company;
 
(h)Seller's Certificate. A certificate from Seller in the form attached hereto
as Schedule 6 ("Seller's Certificate"), evidencing the reaffirmation of the
truth and accuracy in all material respects of Seller's representations and
warranties set forth in Section 4.1 hereof, with such modifications thereto as
may be appropriate in light of any change in circumstance since the Effective
Date;
 
(i)FIRPTA Certificate. A FIRPTA Certificate from Seller in the form attached
hereto as Schedule 7, or in such other form as applicable laws may require;
 
(j)Evidence of Authority. Such documentation as may reasonably be required by
Purchaser's title insurer to establish that this Agreement, the transactions
contemplated herein, and the execution and delivery of the documents required
hereunder, are duly authorized, executed and delivered on behalf of Seller;
 
(k)Settlement Statement. A settlement statement setting forth the amounts paid
by or on behalf of and/or credited to each of Purchaser and Seller pursuant to
this Agreement;
 

19

--------------------------------------------------------------------------------

 

 
(l)Surveys and Plans. Such surveys, site plans, plans and specifications, and
other matters relating to the Property as are in the possession of Seller to the
extent not theretofore delivered to Purchaser;
 
(m)Certificates of Occupancy. To the extent the same are in the possession of
Seller, original or photocopies of certificates of occupancy for all space
within the Improvements located on the Property;
 
(n)Leases. To the extent the same are in the possession or control of Seller,
original executed counterparts of the Leases (and all Commission Agreements, if
any);
 
(o)Tenant Estoppel Certificates. Such originally executed Tenant Estoppel
Certificates as may be in the possession of Seller and the original executed
Seller Estoppel Certificate, to the extent applicable;
 
(p)Notices of Sale to Tenants. Seller will join with Purchaser in executing a
notice, in form and content reasonably satisfactory to Seller and Purchaser (the
"Tenant Notices of Sale"), which Purchaser shall send to the tenants under the
Leases informing the tenants of the sale of the Property and of the assignment
to and assumption by Purchaser of Seller's interest in the Leases and the Letter
of Credit, and directing that all rent and other sums payable for periods after
the Closing under the Leases shall be paid as set forth in said notices;
 
(q)Notices of Sale to Leasing Agents. Seller will join with Purchaser in
executing notices, in form and content reasonably satisfactory to Seller and
Purchaser (the "Other Notices of Sale"), which Purchaser shall send to each
leasing agent under the Commission Agreements (as the case may be) assumed by
Purchaser at Closing informing such leasing agent of the sale of the Property
and of the assignment to and assumption by Purchaser of Seller's obligations
under the Commission Agreements arising after the Closing Date and directing
that all future statements or invoices for services under such Commission
Agreements for periods after the Closing be directed to Seller or Purchaser as
set forth in said notices;
 
(r)Keys and Records. All of the keys to any door or lock on the Property and the
original tenant files and other non-confidential books and records (excluding
any appraisals, budgets, third party reports obtained by Seller prior to or in
connection with the acquisition of the Property by Seller, strategic plans for
the Property, internal analyses, information regarding the marketing of the
Property for sale, submissions relating to Seller's obtaining of corporate
authorization, attorney and accountant work product, attorney-client privileged
documents, or other information in the possession or control of Seller which
Seller deems proprietary) relating to the Property in the possession of Seller;
 
(s)Other Documents. Such other documents as shall be reasonably requested by
Purchaser's title insurer to effectuate the purposes and intent of this
Agreement.
 
5.2Purchaser's Closing Deliveries. Purchaser shall obtain or execute and deliver
to Seller at Closing the following documents, all of which shall be duly
executed, acknowledged and notarized where required:
 
(a)Assignment and Assumption of Leases. Two (2) counterparts of the Assignment
and Assumption of Leases, executed and acknowledged by Purchaser;
 
(b)General Assignment. Two (2) counterparts of the General Assignment, executed
and acknowledged by Purchaser;
 

20

--------------------------------------------------------------------------------

 

 
(c)Assignment and Assumption of Service Contracts. Two (2) counterparts of the
Assignment and Assumption of Service Contracts, executed and acknowledged by
Purchaser;
 
(d)Purchaser's Certificate. A certificate in the form attached hereto as
Schedule 8 ("Purchaser's Certificate"), evidencing the reaffirmation of the
truth and accuracy in all material respects of Purchaser's representations and
warranties contained in Section 4.4 hereof, with such modifications thereto as
may be appropriate in light of any change in circumstances since the Effective
Date;
 
(e)Notice of Sale to Tenants. The Tenant Notices of Sale, executed by Purchaser,
as contemplated in Section 5.1(o) hereof;
 
(f)Notices of Sale to Leasing Agents. The Other Notices of Sale to leasing
agents, as contemplated in Section 5.1(p) hereof;
 
(g)Settlement Statement A settlement statement setting forth the amounts paid by
or on behalf of and/or credited to each of Purchaser and Seller pursuant to this
Agreement;
 
(h)Evidence of Authority. A copy of resolutions of the Board of Directors of
Purchaser, certified by the Secretary or Assistant Secretary of Purchaser to be
in force and unmodified as of the date and time of Closing, authorizing the
purchase contemplated herein, the execution and delivery of the documents
required hereunder, and designating the signatures of the persons who are to
execute and deliver all such documents on behalf of Purchaser or if Purchaser is
not a corporation, such documentation as Seller may reasonably require to
establish that this Agreement, the transaction contemplated herein, and the
execution and delivery of the documents required hereunder, are duly authorized,
executed and delivered; and
 
(i)Other Documents. Such other documents as shall be reasonably requested by
Seller's counsel to effectuate the purposes and intent of this Agreement.
 
5.3Closing Costs. Seller shall pay the attorneys' fees of Seller, and all other
costs and expenses incurred by Seller in closing and consummating the purchase
and sale of the Property pursuant hereto. Seller shall pay one half of any
escrow closing fees charged by the Title Company. Seller shall also pay the cost
of all title insurance premiums for the "standard" or "base" coverage under the
owner's title insurance policy issued by the Title Company to Purchaser with
respect to Property (including but not limited to the costs of issuing the Title
Commitment with "standard" or "base" coverage and the costs of any updates to
the Title Commitment for "standard" or "base" coverage, but specifically
excluding any costs of or associated with any endorsements). Purchaser shall pay
one half of any escrow closing fees charged by the Title Company. Purchaser
shall also pay the entire cost of all title insurance premiums for "extended"
coverage and all endorsements to Purchaser's owner's title insurance policy or
policies, all title insurance premiums payable with respect to owner's policies
other than the owner's policy issued pursuant to the Title Commitment, and all
title insurance premiums payable with respect to all mortgagee title insurance
policies that may be issued to any lender(s) of Purchaser. Purchaser shall pay
the cost of the Survey, the attorneys' fees of Purchaser, all recording fees on
all instruments to be recorded in connection with this transaction, all the Real
Estate Transfer Taxes (if any) imposed upon the conveyance of the Property, and
all other costs and expenses incurred by Purchaser in the performance of
Purchaser's due diligence inspection of the Property (including without
limitation all environmental reports) and in closing and consummating the
purchase and sale of the Property pursuant hereto.
 
 

21

--------------------------------------------------------------------------------

 

 
5.4Prorations and Credits. The following items in this Section 5.4 shall be
adjusted and prorated between Seller and Purchaser as of 11:59 P.M. on the day
preceding the Closing, based upon the actual number of days in the applicable
month or year:
 
(a)Taxes. All general real estate taxes imposed by any governmental authority
("Taxes") shall be prorated between Purchaser and Seller as to the Taxes with
respect to the Property as of the Closing. If the Closing occurs prior to the
receipt by Seller of the tax bill for the Property for the calendar year or
other applicable tax period in which the Closing occurs, Taxes with respect to
the Property shall be prorated for such calendar year or other applicable tax
period based upon the prior year's tax bill.
 
(b)Reproration of Taxes. After receipt of final Taxes and other bills, Purchaser
shall prepare and present to Seller a calculation of the reproration of the
Taxes and other items with respect to the Property, based upon the actual amount
of such items charged to or received by the parties for the year or other
applicable fiscal period. Purchaser and Seller shall make the appropriate
adjusting payment between them within thirty (30) days after presentment to
Seller of Purchaser's calculation and appropriate back-up information. Purchaser
shall provide Seller with appropriate backup materials related to the
calculation, and Seller may inspect Purchaser's books and records related to the
Property to confirm the calculation. The provisions of this Section 5.4(b) shall
survive the Closing for a period of two hundred seventy (270) days following the
Closing.
 
(c)Rents, Income and Other Expenses. Rents and any other amounts (including
Taxes) paid by tenants of the Property shall be prorated as of the Closing Date
and be adjusted against the Purchase Price on the basis of a schedule which
shall be prepared by Seller and delivered to Purchaser for Purchaser's review
and approval prior to Closing. Purchaser shall receive at Closing a credit for
Purchaser's pro rata share of the rents, additional rent, common area
maintenance charges, tenant reimbursements and escalations, and all other
payments paid for the month of Closing with respect to the Property and for all
other rents and other amounts with respect to the Property that apply to periods
from and after the Closing, but which are received by Seller prior to Closing.
Purchaser agrees to pay to Seller, upon receipt, any rents or other payments by
a tenant under its Lease that apply to periods prior to Closing but are received
by Purchaser after Closing; provided, however, that any delinquent rents or
other payments by tenants shall be applied first to any current amounts owing by
such tenants from and after Closing, then to delinquent rents in the order in
which such rents are most recently past due, with the balance, if any, paid over
to Seller to the extent of delinquencies existing at the time of Closing to
which Seller is entitled; it being understood and agreed that Purchaser shall
not be legally responsible to Seller for the collection of any rents or other
charges payable with respect to the Leases or any portion thereof, which are
delinquent or past due as of the Closing Date; but Purchaser agrees that
Purchaser shall send monthly notices for a period of three (3) consecutive
months in an effort to collect any rents and charges not collected as of the
Closing Date. Any reimbursements payable by a tenant under the terms of its
Lease as of the Closing Date, which reimbursements pertain to such tenant's pro
rata share of increased operating expenses or common area maintenance costs
incurred at any time prior to the Closing, shall be prorated upon Purchaser's
actual receipt of any such reimbursements, on the basis of the number of days of
Seller's and Purchaser's respective ownership of the Property during the period
in respect of which such reimbursements are payable; and Purchaser agrees to pay
to Seller Seller's pro rata portion of such reimbursements within thirty (30)
days after Purchaser's receipt thereof. Conversely, if a tenant under its Lease
shall become entitled at any time after Closing to a refund of tenant
reimbursements actually paid by such tenant prior to Closing, then, Seller
shall, within thirty (30) days following Purchaser's demand therefor, pay to
Purchaser an amount equal to Seller's pro rata share of such reimbursement
refund obligations, said proration to be calculated on the same basis as
hereinabove set forth. Seller hereby retains its right to pursue such tenant
under its Lease for sums due Seller for periods attributable to Seller's
ownership of the

22

--------------------------------------------------------------------------------

 

Property; provided, however, that Seller (i) shall be required to notify
Purchaser in writing of its intention to commence or pursue such legal
proceedings, and to provide Purchaser with copies of all correspondence with
such tenant relative to such proceedings; (ii) shall only be permitted to
commence or pursue any legal proceedings after the date which is three (3)
months after Closing, except that Seller shall be entitled to continue to pursue
any legal proceedings commenced prior to Closing; and (iii) shall not be
permitted to commence or pursue any legal proceedings against any tenant seeking
eviction of such tenant or the termination of the applicable Lease. The
provisions of this Section 5.4(c) shall survive the Closing for a period of one
hundred eighty (180) days following Closing.
 
(d)Security Deposits. Purchaser shall receive at Closing a credit for all
Security Deposits transferred and assigned to Purchaser at Closing in connection
with the Leases, together with a detailed inventory of such Security Deposits
certified by Seller at Closing.
 
(e)Free Rent. The Tenant under the AVNET Lease (as defined in Exhibit "C"
attached hereto and made a part hereof) is entitled to an abatement of Base Rent
for the period through September 23, 2011. If Closing occurs by May 31, 2011,
Purchaser shall receive at Closing a credit in the fixed amount of $215,499.73
(the "Fixed Credit Amount") representing the Base Rental abatement under the
AVNET Lease. If Closing occurs on or after June 1, 2011, Purchaser shall receive
at Closing a credit equal to the Fixed Credit Amount minus $1,592.36 per day for
each day commencing June 1, 2011 until Closing occurs, as and for the Base
Rental abatement under the AVNET Lease.
 
(f)Operating Expenses. Personal property taxes, installment payments of special
assessment liens, vault charges, and normally prorated operating expenses
actually paid or payable as of the Closing Date with respect to the Property
shall be prorated as of the Closing Date and adjusted against the Purchase
Price, provided that within ninety (90) days after the Closing, Purchaser and
Seller will make a further adjustment for such taxes, charges and expenses
affecting the Property which may have accrued or been incurred prior to the
Closing Date, but not collected or paid at that date. In addition, within ninety
(90) days after the close of the fiscal year(s) used in calculating the
pass-through to the tenant of operating expenses and/or common area maintenance
costs under the Lease (where such fiscal year(s) include(s) the Closing Date),
Seller and Purchaser shall, upon the request of either, re-prorate on a fair and
equitable basis in order to adjust for the effect of any credits or payments due
to or from the tenant for periods prior to the Closing Date. All prorations
shall be made based on the number of calendar days in such year or month, as the
case may be. Notwithstanding the foregoing, personal property taxes, installment
payments of special assessment liens, vault charges, sewer charges, utility
charges, and operating expenses shall not be prorated with respect to any
Property as to which the tenant under the Lease is obligated to pay the same
directly to the provider thereof. Promptly following the Closing, Seller and
Purchaser shall cooperate in transferring all utility and water and sewer
service accounts from Seller to Purchaser; it being understood and agreed that
Seller shall be entitled to the refund of any utility deposits made by Seller
and Purchaser will be responsible for payment of any deposits or security
required by any utility provider. The provisions of this Section 5.4(f) shall
survive the Closing for a period of two hundred seventy (270) days following
Closing.
 
(g)Repair to Generator Switch. Prior to the execution hereof, Seller has
delivered to Purchaser a copy of that certain proposal by Power Tech Electric
dated April 5, 2011, as executed on behalf of Seller, related to the replacement
of a transfer switch in the Building (the "Transfer Switch Proposal"), the terms
of which Seller has agreed to pay Power Tech Electric the sum of $28,997.00 to
complete the repair and other work identified in the Transfer Switch Proposal
(the “Transfer Switch Work”). The parties recognize that the Transfer Switch
Work is an obligation of Seller under the AVNET Lease which may not be completed
prior to Closing in which event, at Closing, Purchaser shall receive a credit
for all unpaid portions of the Transfer Switch Work up to $28,997.00, and Seller
shall assign the Transfer Switch Proposal to Purchaser,

23

--------------------------------------------------------------------------------

 

and Purchaser shall assume all of the obligations of Seller under the Transfer
Switch Proposal.
 
ARTICLE 6.
CONDITIONS TO CLOSING
 
6.1Conditions Precedent to Purchaser's Obligations. The obligations of Purchaser
hereunder to consummate the transaction contemplated hereunder shall in all
respects be conditioned upon the satisfaction of each of the following
conditions prior to or simultaneously with the Closing, any of which may be
waived by Purchaser in its sole discretion by written notice to Seller at or
prior to the Closing Date:
 
(a)Seller shall have performed, in all material respects, all covenants,
agreements and undertakings of Seller contained in this Agreement;
 
(b)All representations and warranties of Seller as set forth in this Agreement
shall be true and correct in all material respects as of the date of this
Agreement and as of Closing, provided that solely for purposes of this
subparagraph such warranties and representations shall be deemed to be given
without being limited to Seller's knowledge and without modification (by update
or otherwise, as provided in Section 5.1(g) hereof); and
 
(c)The Tenant Estoppel Certificates from the Critical Tenants shall have been
delivered to Purchaser. The delivery of said Tenant Estoppel Certificates from
the Critical Tenants shall be a condition of Closing, and the failure or
inability of Seller to obtain and deliver said Tenant Estoppel Certificates,
Seller having used its commercially reasonable and good faith efforts to obtain
the same from the tenants under all of the Leases, shall not constitute a
default by Seller under this Agreement.
In the event any condition in this Section 6.1 has not been satisfied (or
otherwise waived in writing by Purchaser) prior to or on the Closing Date (as
the same may be extended or postponed as provided in this Agreement), Purchaser
shall have the right to terminate this Agreement by written notice to Seller
given prior to the Closing, whereupon (i) Escrow Agent shall return the Earnest
Money to Purchaser; and (ii) except for those provisions of this Agreement which
by their express terms survive the termination of this Agreement, no party
hereto shall have any other or further rights or obligations under this
Agreement.
6.2Conditions Precedent to Seller's Obligations. The obligations of Seller
hereunder to consummate the transactions contemplated hereunder shall in all
respects be conditioned upon the satisfaction of each of the following
conditions prior to or simultaneously with the Closing (or at such earlier time
as may be provided below), any of which may be waived by Seller in Seller's sole
discretion by written notice to Purchaser at or prior to the Closing Date:
 
(a)Purchaser shall have paid and Seller shall have received the Purchase Price,
as adjusted pursuant to the terms and conditions of this Agreement, which
Purchase Price shall be payable in the amount and in the manner provided for in
this Agreement; it being understood and agreed for purposes of the foregoing,
the payment of the Purchase Price shall be deemed to have occurred when Escrow
Agent shall have confirmed receipt of all documents and funds necessary to
effect the Closing in accordance with all escrow instructions provided by
Seller, Purchaser, Purchaser's lender (if any), and Escrow Agent shall have been
unconditionally and irrevocably authorized by all requisite parties to
consummate the Closing and to initiate a wire transfer of the Purchase Price to
Seller pursuant to Seller's instructions.
 
(b)Purchaser shall have performed, in all material respects, all covenants,
agreements and undertakings of Purchaser contained in this Agreement; and
 

24

--------------------------------------------------------------------------------

 

 
(c)All representations and warranties of Purchaser as set forth in this
Agreement shall be true and correct in all material respects as of the date of
this Agreement and as of Closing, provided that solely for purposes of this
subparagraph such warranties and representations shall be deemed to be given
without being limited to Purchaser's knowledge and without modification (by
update or otherwise, as provided in Section 5.2(c) hereof); and
 
ARTICLE 7.
CASUALTY AND CONDEMNATION
 
7.1Casualty. Risk of loss up to and including the Closing Date shall be borne by
Seller. In the event of any immaterial damage or destruction to the Property or
any portion thereof, Seller and Purchaser shall proceed to close under this
Agreement, and Purchaser will receive (and Seller will assign to Purchaser at
the Closing Seller's rights under insurance policies to receive) any insurance
proceeds (including any rent loss insurance applicable to any period on and
after the Closing Date) due Seller as a result of such damage or destruction
(less any amounts reasonably expended for restoration or collection of proceeds)
and assume responsibility for such repair, and Purchaser shall receive a credit
at Closing for any deductible amount under said insurance policies. For purposes
of this Agreement, the term "immaterial damage or destruction" shall mean such
instances of damage or destruction of the Property: (i) which can be repaired or
restored at a cost of $500,000.00 or less; (ii) which can be restored and
repaired within one hundred eighty (180) days from the date of such damage or
destruction; (iii) which are not so extensive as to allow any tenant to
terminate its Lease on account of such damage or destruction; and (iv) in which
Seller's rights under its rent loss insurance policies covering the Property are
assignable to Purchaser and will continue pending restoration and repair of the
damage or destruction.
 
In the event of any material damage or destruction to the Property or any
portion thereof, Purchaser may, at its option, by notice to Seller given within
thirty (30) days after Purchaser is notified by Seller of such damage or
destruction (and if necessary the Closing Date shall be extended to give
Purchaser the full 30-day period to make such election): (i) terminate this
Agreement, whereupon Escrow Agent shall immediately return the Earnest Money to
Purchaser, or (ii) proceed to close under this Agreement, receive (and Seller
will assign to Purchaser at the Closing the rights of Seller under insurance
policies to receive) any insurance proceeds (including any rent loss insurance
applicable to the period on or after the Closing Date) due Seller as a result of
such damage or destruction (less any amounts reasonably expended for restoration
or collection of proceeds), and assume responsibility for such repair, and
Purchaser shall receive a credit at Closing for any deductible amount under said
insurance policies. If Purchaser fails to deliver to Seller notice of its
election within the period set forth above, Purchaser will conclusively be
deemed to have elected to proceed with the Closing as provided in clause (ii) of
the preceding sentence. If Purchaser elects (or is deemed to have elected)
clause (ii) above, Seller will cooperate with Purchaser after the Closing to
assist Purchaser in obtaining the insurance proceeds from the insurers of
Seller. For purposes of this Agreement "material damage or destruction" shall
mean all instances of damage or destruction that are not immaterial, as defined
herein.
7.2Condemnation. If, prior to the Closing, all or any part of the Property or
access thereto from all public rights-of-way are subjected to a bona fide threat
of condemnation by a body having the power of eminent domain or is taken by
eminent domain or condemnation (or sale in lieu thereof), or if Seller has
received written notice that any condemnation action or proceeding with respect
to the Property or access thereto from all public rights-of-way are contemplated
by a body having the power of eminent domain (collectively, a "Taking"), Seller
shall give Purchaser immediate written notice of such Taking. In the event of
any immaterial Taking with respect to the Property or any portion thereof,
Seller and Purchaser shall

25

--------------------------------------------------------------------------------

 

proceed to close under this Agreement. For purposes of this Agreement, the term
"immaterial Taking" shall mean such instances of Taking of the Property:
(i) which do not result in a taking of any portion of the building structure of
the building occupied by tenants on the Property; (ii) which do not result in a
decrease in the number of parking spaces at the Property (taking into account
the number of additional parking spaces that can be provided within 180 days of
such Taking); and (iii) which are not so extensive as to allow a tenant under
its Lease to terminate such Lease on account of such Taking.
 
In the event of any material Taking of the Property or any portion thereof,
Purchaser may, at its option, by written notice to Seller given within
thirty (30) days after receipt of such notice from Seller (and if necessary the
Closing Date shall be extended to give Purchaser the full 30-day period to make
such election), elect to terminate this Agreement. If Purchaser chooses to
terminate this Agreement in accordance with this Section 7.2, then the Earnest
Money shall be returned immediately to Purchaser by Escrow Agent and the rights,
duties, obligations, and liabilities of the parties hereunder shall immediately
terminate and be of no further force and effect, except for those provisions of
this Agreement which by their express terms survive the termination of this
Agreement. For purposes of this Agreement "material Taking " shall mean all
instances of a Taking that are not immaterial, as defined herein.
If Purchaser does not elect to, or has no right to, terminate this Agreement in
accordance herewith on account of a Taking, this Agreement shall remain in full
force and effect and the sale of the Property contemplated by this Agreement,
less any interest taken by eminent domain or condemnation, or sale in lieu
thereof, shall be effected with no further adjustment and without reduction of
the Purchase Price, and at the Closing, Seller shall assign, transfer, and set
over to Purchaser all of the right, title, and interest of Seller in and to any
awards applicable to the Property that have been or that may thereafter be made
for such taking. At such time as all or a part of the Property is subjected to a
bona fide threat of condemnation and Purchaser shall not have elected to
terminate this Agreement as provided in this Section 7.2, and provided that the
Inspection Period has expired, (i) Purchaser shall thereafter be permitted to
participate in the proceedings as if Purchaser were a party to the action, and
(ii) Seller shall not settle or agree to any award or payment pursuant to
condemnation, eminent domain, or sale in lieu thereof without obtaining
Purchaser's prior written consent thereto in each case.
ARTICLE 8.
DEFAULT AND REMEDIES
 
8.1Purchaser's Default. If Purchaser fails to consummate this transaction for
any reason other than the default of Seller, failure of a condition to
Purchaser's obligation to close, or the exercise by Purchaser of an express
right of termination granted herein, Seller shall be entitled, as its sole
remedy hereunder, to terminate this Agreement and to receive and retain the
Earnest Money as full liquidated damages for such default of Purchaser, the
parties hereto acknowledging that it is impossible to estimate more precisely
the damages which might be suffered by Seller upon Purchaser's default, and that
said Earnest Money is a reasonable estimate of the probable loss of Seller in
the event of default by Purchaser. The retention by Seller of said Earnest Money
is intended not as a penalty, but as full liquidated damages. The right to
retain the Earnest Money as full liquidated damages is the sole and exclusive
remedy of Seller in the event of default hereunder by Purchaser, and Seller
hereby waives and releases any right to (and hereby covenant that it shall not)
sue the Purchaser: (a) for specific performance of this Agreement, or (b) to
recover actual damages in excess of the Earnest Money. The foregoing liquidated
damages provision shall not apply to or limit Purchaser's liability for
Purchaser's obligations under Sections 3.1(c), 3.7 and 10.1 of this Agreement or
for Purchaser's obligation to pay to Seller all attorney's fees and costs of
Seller to enforce the provisions of this Section 8.1. Purchaser hereby waives
and releases any right to (and hereby covenants that it shall not) sue Seller or
seek or claim a refund of said Earnest Money (or any part thereof) on the
grounds it is unreasonable

26

--------------------------------------------------------------------------------

 

in amount and exceeds the actual damages of Seller or that its retention by
Seller constitutes a penalty and not agreed upon and reasonable liquidated
damages.
 
8.2Seller's Default. If Seller fails to perform any of its obligations under
this Agreement for any reason other than Purchaser's default or the permitted
termination of this Agreement by Seller or Purchaser as expressly provided
herein, Purchaser shall be entitled, as its sole and exclusive remedy, either
(a) to receive the return of the Earnest Money from Escrow Agent, which return
shall operate to terminate this Agreement and release Seller from any and all
liability hereunder; provided, however, that in the event, and only in the
event, such default by Seller was willful and intentional and Purchaser receives
the return of the Earnest Money, then Seller shall pay to Purchaser its actual
out-of-pocket expenditures incurred directly in conducting due diligence
activities contemplated under this Agreement and in negotiating and finalizing
this Agreement not to exceed $50,000, or (b) to enforce specific performance of
the obligation of Seller to execute and deliver the documents required to convey
the Property to Purchaser in accordance with this Agreement; it being
specifically understood and agreed that the remedy of specific performance shall
not be available to enforce any other obligation of Seller hereunder. Except as
expressly set forth in this Section 8.2 to the contrary, Purchaser expressly
waives its rights to seek damages in the event of the default of Seller
hereunder. Purchaser shall be deemed to have elected to terminate this Agreement
and to receive a return of the Earnest Money from Escrow Agent if Purchaser
fails to file suit for specific performance against Seller in a court having
jurisdiction, on or before sixty (60) days following the date upon which the
Closing was to have occurred.
 
ARTICLE 9.
ASSIGNMENT
 
9.1Assignment. Subject to the next following sentence, this Agreement and all
rights and obligations hereunder shall not be assignable by any party without
the written consent of the other. Notwithstanding the foregoing to the contrary,
this Agreement and all of Purchaser's rights hereunder may be transferred and
assigned to any entity controlled by Purchaser or to any entity which has
invested with affiliates of Purchaser in other commercial real estate investment
assets sponsored by Purchaser without Seller's consent, and which assignee shall
be designated in writing by Purchaser by the delivery to Seller of a written
assignment of this Agreement. Purchaser represents and warrants that such
assignee is not acting, directly or indirectly for, or on behalf of, any person,
group, entity or nation named by an Executive Order or the United States
Treasury Department as any banned or blocked person or entity. Any assignee or
transferee under any such assignment or transfer by Purchaser as to which the
written consent of Seller has been given or as to which the consent of Seller is
not required hereunder shall expressly assume all of Purchaser's duties,
liabilities and obligations under this Agreement (whether arising or accruing
prior to or after the assignment or transfer) by written instrument delivered to
Seller as a condition to the effectiveness of such assignment or transfer. No
assignment or transfer shall relieve the original Purchaser of any duties or
obligations hereunder, and the written assignment and assumption agreement shall
expressly so provide. For purposes of this Section 9.1, the term "control" shall
mean the ownership of at least fifty percent (50%) of the applicable entity.
Subject to the foregoing, this Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective legal representatives,
successors and permitted assigns. This Agreement is not intended and shall not
be construed to create any rights in or to be enforceable in any part by any
other persons.
 
ARTICLE 10.
BROKERAGE COMMISSIONS
 
10.1Broker. Upon the Closing, and only in the event the Closing occurs, Seller
shall pay a brokerage commission to Cushman & Wakefield, Inc. ("Broker"), a
Colorado corporation, pursuant to a

27

--------------------------------------------------------------------------------

 

separate agreement between Seller and Broker. Broker is representing Seller in
this transaction. Seller shall and does hereby indemnify and hold Purchaser
harmless from and against any and all liability, loss, cost, damage, and
expense, including reasonable attorneys' fees actually incurred and costs of
litigation, Purchaser shall ever suffer or incur because of any claim by any
agent, salesman, or broker, whether or not meritorious, for any fee, commission
or other compensation with regard to this Agreement or the sale and purchase of
the Property contemplated hereby, and arising out of any acts or agreements of
Seller, including any claim asserted by Broker. Likewise, Purchaser shall and
does hereby indemnify and hold Seller free and harmless from and against any and
all liability, loss, cost, damage, and expense, including reasonable attorneys'
fees actually incurred and costs of litigation, Seller shall ever suffer or
incur because of any claim by any agent, salesman, or broker, whether or not
meritorious, for any fee, commission or other compensation with respect to this
Agreement or the sale and purchase of the Property contemplated hereby and
arising out of the acts or agreements of Purchaser. This Section 10.1 shall
survive the Closing until the expiration of any applicable statute of
limitations and shall survive any earlier termination of this Agreement.
 
ARTICLE 11.
INDEMNIFICATION
 
11.1Indemnification by Seller. Following the Closing and subject to Sections
11.3 and 11.4, Seller shall indemnify and hold Purchaser, its affiliates,
members and partners, and the partners, shareholders, officers, directors,
employees, representatives and agents of each of the foregoing (collectively,
"Purchaser-Related Entities") harmless from and against any and all costs, fees,
expenses, damages, deficiencies, interest and penalties (including, without
limitation, reasonable attorneys' fees and disbursements) suffered or incurred
by any such indemnified party in connection with any and all losses,
liabilities, claims, damages and expenses ("Losses"), arising out of, or in any
way relating to, (a) any breach of any representation or warranty of Seller
contained in this Agreement or in any Closing Document, and (b) any breach of
any covenant of Seller contained in this Agreement which survives the Closing or
in any Closing Document.
 
11.2Indemnification by Purchaser. Following the Closing and subject to Sections
11.3 and 11.4, Purchaser (and any entity controlled by Purchaser to whom any
rights of Purchaser are assigned pursuant to Section 9.1 hereof) shall indemnify
and hold Seller, its affiliates, members and partners, and the partners,
shareholders, officers, directors, employees, representatives and agents of each
of the foregoing (collectively, "Seller-Related Entities") harmless from any and
all Losses arising out of, or in any way relating to, (a) any breach of any
representation or warranty by Purchaser contained in this Agreement or in any
Closing Document, and (b) any breach of any covenant of Purchaser contained in
this Agreement which survives the Closing or in any Closing Documents.
 
11.3Limitations on Indemnification. Notwithstanding the foregoing provisions of
Section 11.1, (a) Seller shall not be required to indemnify Purchaser or any
Purchaser-Related Entities under this Agreement unless the aggregate of all
amounts for which an indemnity would otherwise be payable by Seller under
Section 11.1 above exceeds the Basket Limitation, (b) in no event shall the
liability of Seller with respect to the indemnification provided for in Section
11.1 above exceed in the aggregate the Cap Limitation, (c) if prior to the
Closing, Purchaser obtains actual knowledge of any inaccuracy or breach of any
representation, warranty or covenant of Seller contained in this Agreement (a
"Purchaser Waived Breach") and nonetheless proceeds with and consummates the
Closing, then Purchaser and any Purchaser-Related Entities shall be deemed to
have waived and forever renounced any right to assert a claim for
indemnification under this Article 11 for, or any other claim or cause of action
under this Agreement, at law or in equity on account of any such Purchaser
Waived Breach, and (d) notwithstanding anything herein to the contrary, the
Basket Limitation and the Cap Limitation shall not apply with respect to Losses
suffered or incurred as a result of breaches of any covenant or agreement of
Seller set forth in Section 5.3, Section 5.4 or Section 10.1 of this

28

--------------------------------------------------------------------------------

 

Agreement or fraud by Seller with respect to this Agreement.
11.4Survival. The representations, warranties and covenants contained in this
Agreement and the Closing Documents shall survive until the later to occur of
(i) one hundred eighty (180) days following the Closing or (ii) December 31,
2011, unless a longer or shorter survival period is expressly provided for in
this Agreement.
 
11.5Indemnification as Sole Remedy. If the Closing has occurred, the sole and
exclusive remedy available to a party in the event of a breach by the other
party to this Agreement of any representation, warranty, or covenant or other
provision of this Agreement or any Closing Document which survives the Closing
shall be the indemnifications provided for under Section 3.1(c), Section 10.1,
and this Article 11.
 
ARTICLE 12.
MISCELLANEOUS
 
12.1Notices. Wherever any notice or other communication is required or permitted
hereunder, such notice or other communication shall be in writing and shall be
delivered by overnight courier, hand, sent by U.S. registered or certified mail,
return receipt requested, postage prepaid, facsimile transmission or email
(provided, however, that if sent by facsimile or email, the original must follow
by another alternative means of delivery as set forth in this Section 12.1) to
the addresses or facsimile numbers set out below or at such other addresses as
are specified by written notice delivered in accordance herewith:
 
PURCHASER:        Pacifica Real Estate Group, LLC
4 San Joaquin Plaza
Suite 110
Newport Beach, California 92660
Attention: Mr. Robert C. Gibbs
Facsimile: 949.719.0999
Email: rgibbs@pacificarealestate.com
 
with a copy to:            Reicker, Pfau, Pyle & McRoy LLP
1421 State Street
Suite B
Santa Barbara, California 93101
Attention: Michael E. Pfau, Esq.
Facsimile: 805.966.3320
Email: mpfau@rppmh.com
 
 
 
SELLER:            c/o Wells Real Estate Funds
6200 The Corners Parkway
Norcross, Georgia 30092
Attention: Mr. F. Parker Hudson
Facsimile: 770.243.4684
Email: parker.hudson@wellsref.com
 
 
 
 

29

--------------------------------------------------------------------------------

 

 
 
with a copy to:            Troutman Sanders LLP
Suite 5200
600 Peachtree Street, N.E.
Atlanta, Georgia 30308-2216
Attn: Leslie Fuller Secrest and Jennifer M. Duncan
Facsimile: 404.962.6678 and 404.962.6765
Email: leslie.secrest@troutmansanders.com and
jennifer.duncan@troutmansanders.com
 
Any notice or other communication (i) mailed as hereinabove provided shall be
deemed effectively given or received on the third (3rd) Business Day following
the postmark date of such notice or other communication, (ii) sent by overnight
courier or by hand shall be deemed effectively given or received upon receipt,
and (iii) sent by facsimile or other electronic transmission shall be deemed
effectively given or received on the day of such electronic transmission of such
notice or other communication and confirmation of such transmission if
transmitted and confirmed prior to 6:00 p.m. local Atlanta, Georgia time on a
Business Day and otherwise shall be deemed effectively given or received on the
first Business Day after the day of transmission of such notice and confirmation
of such transmission. Refusal to accept delivery shall be deemed delivered.
12.2Possession. Full and exclusive possession of the Property, subject to the
Permitted Exceptions and the rights of the tenants under the Leases, shall be
delivered by Seller to Purchaser on the Closing Date.
 
12.3Time Periods. If the time period by which any right, option, or election
provided under this Agreement must be exercised, or by which any act required
hereunder must be performed, or by which the Closing must be held, expires on a
Saturday, Sunday, or holiday, then such time period shall be automatically
extended through the close of business on the next regularly scheduled Business
Day.
 
12.4Publicity. The parties agree that, prior to Closing, and except for
disclosures required by law or governmental regulations applicable to such
party, no party shall, with respect to this Agreement and the transactions
contemplated hereby, contact or conduct negotiations with public officials, make
any public announcements or issue press releases regarding this Agreement or the
transactions contemplated hereby to any third party without the prior written
consent of the other party hereto. Additionally, Seller shall have the right to
review and approve (such approval not to be unreasonably withheld) the contents
and substance of any public announcement or press release. No party shall record
this Agreement or any notice hereof.
 
12.5Discharge of Obligations. The acceptance by Purchaser of the Special
Warranty Deed hereunder shall be deemed to constitute the full performance and
discharge of each and every warranty and representation made by Seller and
Purchaser herein and every agreement and obligation on the part of Seller and
Purchaser to be performed pursuant to the terms of this Agreement, except those
warranties, representations, covenants and agreements which are specifically
provided in this Agreement to survive Closing.
 
12.6Severability. This Agreement is intended to be performed in accordance with,
and only to the extent permitted by, all applicable laws, ordinances, rules and
regulations. If any provision of this Agreement, or the application thereof to
any person or circumstance, shall, for any reason and to any extent be invalid
or unenforceable, the remainder of this Agreement and the application of such
provision to other persons or circumstances shall not be affected thereby but
rather shall be enforced to the greatest extent

30

--------------------------------------------------------------------------------

 

permitted by law.
 
12.7Construction. This Agreement shall not be construed more strictly against
one party than against the other merely by virtue of the fact that this
Agreement may have been prepared by counsel for one of the parties, it being
mutually acknowledged and agreed that Seller and Purchaser and their respective
counsel have contributed substantially and materially to the preparation and
negotiation of this Agreement. Accordingly, the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any exhibits or
amendments hereto.
 
12.8Sale Notification Letters. On the Closing Date, Purchaser shall deliver the
Tenant Notices of Sale to the tenants under the Leases, and the Other Notices of
Sale to each leasing agent, the obligations under whose respective Commission
Agreements Purchaser has assumed at Closing.
 
12.9Access to Records Following Closing. Purchaser agrees that for a period of
twenty-four (24) months following Closing, Seller shall have the right during
regular business hours, on five (5) days' written notice to Purchaser, to
examine and review at Purchaser's office (or, at Purchaser's election, at the
Property), the books and records of Seller relating to the ownership and
operation of the Property which were delivered by Seller to Purchaser at the
Closing. Likewise, Seller agrees that for a period of twenty-four (24) months
following the Closing, Purchaser shall have the right during regular business
hours, on five (5) days' written notice to Seller, to examine and review at
Seller's office, all books, records and files, if any, retained by Seller
relating to the ownership and operation by Seller prior to the Closing of the
Property. The provisions of this Section shall survive for a period of
twenty-four (24) months after the Closing Date.
 
12.10Submission to Jurisdiction. Each of Purchaser and Seller irrevocably
submits to the exclusive jurisdiction of (a) the District Court of Boulder
County, Colorado located in Boulder, Colorado, and (b) the United States
District Court for the District of Colorado for the purposes of any suit, action
or other proceeding arising out of this Agreement or any transaction
contemplated hereby. Each of Purchaser and Seller further agrees that service of
any process, summons, notice or document by U.S. registered mail to such party's
respective address set forth above shall be effective service of process for any
action, suit or proceeding in Colorado with respect to any matters to which it
has submitted to jurisdiction as set forth above in the immediately preceding
sentence. Each of Purchaser and Seller irrevocably and unconditionally waives
trial by jury and irrevocably and unconditionally waives any objection to the
laying of venue of any action, suit or proceeding arising out of this Agreement
or the transactions contemplated hereby in (a) the District Court of Boulder
County, Colorado located in Boulder, Colorado, and (b) the United States
District Court for the District of Colorado, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum.
 
12.11General Provisions. No failure of either party to exercise any power given
hereunder or to insist upon strict compliance with any obligation specified
herein, and no custom or practice at variance with the terms hereof, shall
constitute a waiver of either party's right to demand exact compliance with the
terms hereof. This Agreement contains the entire agreement of the parties
hereto, and no representations, inducements, promises, or agreements, oral or
otherwise, between the parties not embodied herein shall be of any force or
effect. Any amendment to this Agreement shall not be binding upon Seller or
Purchaser unless such amendment is in writing and executed by Seller and
Purchaser. Subject to the provisions of Section 9.1 hereof, the provisions of
this Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, legal representatives, successors, and
permitted assigns. Time is of the essence in this Agreement. The headings
inserted at the beginning of each paragraph are for convenience

31

--------------------------------------------------------------------------------

 

only, and do not add to or subtract from the meaning of the contents of each
paragraph. This Agreement shall be construed, interpreted and enforced under the
laws of the State of Colorado. Except as otherwise provided herein, all rights,
powers, and privileges conferred hereunder upon the parties shall be cumulative
but not restrictive to those given by law. All personal pronouns used in this
Agreement, whether used in the masculine, feminine, or neuter gender shall
include all genders, and all references herein to the singular shall include the
plural and vice versa.
 
12.12Like-Kind Exchange. The parties hereto desire, and each other party is
willing to cooperate (subject to the limitations set forth below), to effectuate
the sale of the Property by means of an exchange of "like-kind" property which
will qualify as such under Section 1031 of the Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder. Each party expressly
reserves the right to assign its rights, but not its obligations, hereunder to a
qualified intermediary as provided in I.R.C. Reg. 1.1031(k)-1(g)(4) on or before
the date of Closing. Upon written notice from any party (a "Requesting Party")
to the other, the party to whom such notice is given (the "Other Party") agrees
to cooperate with such Requesting Party to effect one or more like-kind
exchanges with respect to the Property, provided that such cooperation shall be
subject to the following conditions: (a) such exchange shall not delay the
Closing and shall occur either simultaneously with the Closing or the purchase
money proceeds payable to Seller shall be paid, upon Seller's prior written
direction to Purchaser, to a third party escrow agent or intermediary such that
Purchaser shall not be required to participate in any subsequent closing,
(b) the Other Party shall not be obligated to spend any sums or incur any
expenses in excess of the sums and expenses which would have been spent or
incurred by the Other Party if there had been no exchange, and (c) Purchaser
shall not be obligated to acquire or accept title to any property other than the
Property. The Other Party makes no representation or warranty that the
conveyance of the Property by Seller to Purchaser shall qualify for a like-kind
exchange. Once Purchaser has paid the purchase money proceeds as directed by
Seller, it shall have no further obligation hereunder with respect to such
"like-kind" exchange. Each Requesting Party hereby indemnifies and holds the
Other Party harmless from and against any costs, liabilities and expenses
incurred or suffered by the Other Party in connection with the "like-kind"
exchange or exchanges described herein with respect to the Property, which
indemnity shall survive the Closing until the expiration of any applicable
statute of limitations.
 
12.13Attorneys' Fees. If Purchaser or Seller brings an action at law or equity
against the other in order to enforce the provisions of this Agreement or as a
result of an alleged default under this Agreement, the prevailing party in such
action shall be entitled to recover court costs and reasonable attorney's fees
actually incurred from the other.
 
12.14Counterparts. This Agreement may be executed in one or more counterparts,
each of which when taken together shall constitute one and the same original. To
facilitate the execution and delivery of this Agreement, the parties may execute
and exchange counterparts of the signature pages by facsimile or email, and the
signature page of either party to any counterpart may be appended to any other
counterpart.
 
12.15Effective Agreement. The submission of this Agreement for examination is
not intended to nor shall constitute an offer to sell, or a reservation of, or
option or proposal of any kind for the purchase of the Property. In no event
shall any draft of this Agreement create any obligation or liability, it being
understood that this Agreement shall be effective and binding only when a
counterpart of this Agreement has been executed and delivered by each party
hereto.
 
 
[Signatures commence on following page]
 
 

32

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day, month and year first above written.
SELLER:
 
THE FUND IX, FUND X, FUND XI and REIT JOINT VENTURE, a
Georgia joint venture
 
By:    WELLS REAL ESTATE FUND IX, L.P.,
a Georgia limited partnership
 
By:    Wells Partners, L.P., a Georgia limited Partnership, as
general partner
 
By:     Wells Capital, Inc., a Georgia corporation, as
general partner
 
By: /s/ Randall D. Fretz                        
Name:     Randal D. Fretz                    
Title: Sr. Vice President                        
 
    
By:    /s/ Randall D. Fretz
Leo F. Wells, III, general partner, by and through
Randall D. Fretz as attorney in fact
 
 
By:    WELLS REAL ESTATE FUND X, L.P., a Georgia limited
partnership
 
By:    Wells Partners, L.P., a Georgia limited partnership, as
general partner
 
By:    Wells Capital, Inc., a Georgia corporation, as
general partner
 
By: /s/ Randall D. Fretz                        
Name:     Randal D. Fretz                    
Title: Sr. Vice President                    
 
By:    /s/ Randall D. Fretz
Leo F. Wells, III, general partner, by and through
Randall D. Fretz as attorney in fact
 
 
 
 
 

33

--------------------------------------------------------------------------------

 

 
By:    WELLS REAL ESTATE FUND XI, L.P., a Georgia limited
partnership
 
By:    Wells Partners, L.P., a Georgia limited partnership, as
general partner
 
By:    Wells Capital, Inc., a Georgia corporation, as
general partner
 
By: /s/ Randall D. Fretz                        
Name:     Randal D. Fretz                    
Title: Sr. Vice President                        
 
By:    /s/ Randall D. Fretz
Leo F. Wells, III, general partner, by and through
Randall D. Fretz as attorney in fact
 
 
By:    PIEDMONT OPERATING PARTNERSHIP, LP,
a Delaware limited partnership
 
By:    Piedmont Office Realty Trust, Inc.,
a Maryland corporation, its general partner
 
 
By: /s/ Robert E. Bowers
Name: Robert E. Bowers
Title: Executive Vice President
 
 
 
[Signatures continued on following page]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

34

--------------------------------------------------------------------------------

 

 
 
[Signatures continued from previous page]
 
 
PURCHASER:
 
PACIFICA REAL ESTATE GROUP, LLC,
a California limited liability company
 
By: /s/ E. Russell Fraser
Name: E. Russell Fraser
Title: President
 

35

--------------------------------------------------------------------------------

 

 
 
 
EXHIBIT "A"
Legal Description
 
Lot 2, Block 1, Interlocken Filing No. 3, together with the rights and benefits
conferred upon said Lot by a Declaration of Joint Driveway Easement recorded
June 30, 1994, under Reception No. 1441741, County of Boulder, State of
Colorado.
 
    
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Purchase and Sale Agreement
 
 
Exhibit "A"
Legal Description
Page 1

--------------------------------------------------------------------------------

 

    
 
EXHIBIT "B"
LIST OF PERSONAL PROPERTY
 
 
 
(1)
6' Ladder

(1)
8' Ladder

(1)
Combination padlock for ladders

(4) Safety Cones
(1) Two wheel dolly
(1) Light bulb/Janitor 4-wheel cart
(1) Makita Cordless Drill
(1) Staple gun
(1) Caulking gun
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Purchase and Sale Agreement    
 
Exhibit "B"
List of Property Excluded from Personal Property
Page 1

--------------------------------------------------------------------------------

 

EXHIBIT "B-1"
LIST OF PROPERTY EXCLUDED FROM PERSONAL PROPERTY
 
 
Any computer software used, developed or licensed by Seller or any of its
affiliates which is used or intended to be used by Seller and any one or more of
its affiliates in connection with any property owned or controlled by Seller in
addition to the Property.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Purchase and Sale Agreement    
 
Exhibit "B-1"
List of Property Excluded from Personal Property
Page 1

--------------------------------------------------------------------------------

 

 
 
EXHIBIT "C"
LIST OF COMMISSION AGREEMENTS
 
None.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Purchase and Sale Agreement
Exhibit "C"
List of Commission Agreements
Page 1

--------------------------------------------------------------------------------

 

 
EXHIBIT "D"
FORM OF ESCROW AGREEMENT
THIS ESCROW AGREEMENT (the "Agreement"), made and entered into this ___ day of
May, 2011 by and among PACIFICA REAL ESTATE GROUP, LLC, a California limited
liability company (hereinafter referred to as "Purchaser"), and THE FUND IX,
FUND X, FUND XI and REIT JOINT VENTURE, a Georgia joint venture (hereinafter
referred to as "Seller"), and CHICAGO TITLE INSURANCE COMPANY (hereinafter
referred to as "Escrow Agent").
 
W I T N E S S E T H:
 
WHEREAS, Purchaser and Seller have entered into that certain Purchase and Sale
Agreement dated as of May 5, 2011 (the "Effective Date"), as to Purchaser
(hereinafter referred to as the "Contract"); and
 
WHEREAS, Section 2.3 of the Contract provides for Purchaser's payment to Escrow
Agent, within two business days after the Effective Date, of Two Hundred
Thousand and No/100 Dollars ($200,000.00) as Initial Earnest Money (as defined
in the Contract) to be held and applied by said Escrow Agent in accordance with
this Agreement; and
 
WHEREAS, Section 2.3 of the Contract also provides for Purchaser's payment to
Escrow Agent, no later than May 10, 2011, of the additional sum of Two Hundred
Thousand and No/100 Dollars ($200,000.00) as Additional Earnest Money (as
defined in the Contract);
 
WHEREAS, the parties hereto desire to set forth the terms and conditions of
Escrow Agent's holding, investment and disbursement of the Escrow Funds (as
hereinafter defined).
 
NOW, THEREFORE, for and in consideration of the agreements set forth in the
Contract and the mutual covenants set forth herein, the parties hereto,
intending to be legally bound, hereby agree as follows:
 
1.    Escrow Agent shall give written notice to Purchaser and Seller within
one (1) business day after Escrow Agent actually receives from Purchaser a
federal funds wire transfer, payable to the order of Escrow Agent, in the amount
of Two Hundred Thousand and No/100 Dollars ($200,000.00) (the "Initial Earnest
Money Deposit"). In the event that Escrow Agent does not receive such wire
transfer on or before the date two (2) business days after the Effective Date,
Escrow Agent shall so notify Purchaser and Seller in writing, whereupon this
Agreement shall be of no further force and effect. In the event Escrow Agent
does receive from Purchaser a federal funds wire transfer, payable to the order
of Escrow Agent, in the amount of Two Hundred Thousand and No/100 Dollars
($200,000.00), on or before the date two (2) business days after the Effective
Date, the Initial Earnest Money, together with any additional earnest money
actually deposited by Purchaser with Escrow Agent pursuant to the terms of the
Contract (including without limitation the Additional Earnest Money Deposit as
hereinafter defined), together with all interest and other income earned thereon
(being herein referred to as the "Escrow Funds"), shall be held, administered,
and disbursed by Escrow Agent pursuant to this Agreement and the Contract.
Escrow Agent shall invest the Escrow Funds in a money market account with a
national banking association or other bank acceptable to Seller and Purchaser
 
 
 
Purchase and Sale Agreement
Exhibit "D"
Form of Escrow Agreement
Page 1

--------------------------------------------------------------------------------

 

 
 
in the Atlanta, Georgia metropolitan area. All interest or other income shall be
earned for the account of Purchaser and shall be held, invested and disbursed as
a part of the Escrow Funds hereunder. Purchaser's Federal Identification Number
for purposes of this Agreement is ____________. Seller's Federal Identification
Number for purposes of this Agreement is __-_______. Escrow Agent's fee, if any,
for services rendered hereunder shall be paid one half by Purchaser and one half
by Seller. If Escrow Agent has received the Initial Earnest Money Deposit,
Escrow Agent shall give written notice to Purchaser and Seller within one (1)
business day after Escrow Agent actually receives from Purchaser a subsequent
federal funds wire transfer, payable to the order of Escrow Agent, in the amount
of Two Hundred Thousand and No/100 Dollars ($200,000.00) (the "Additional
Earnest Money Deposit"). In the event that Escrow Agent does not receive such
wire transfer on or before May 10, 2011, Escrow Agent shall so notify Purchaser
and Seller in writing, whereupon at the election of Seller exercised by written
notice to Purchaser and Escrow Agent, the Escrow Funds shall be returned to
Purchaser and this Agreement shall be of no further force and effect.
 
2.    At such time as Escrow Agent receives written notice from either
Purchaser, on the one hand, or Seller, on the other hand, or both, setting forth
the identity of the party to whom such Escrow Funds (or portions thereof) are to
be disbursed and further setting forth the specific section or paragraph of the
Contract pursuant to which the disbursement of such Escrow Funds (or portions
thereof) is being requested, Escrow Agent shall disburse such Escrow Funds
pursuant to such notice; provided, however, that if such notice is given by
either Purchaser or Seller but not both, Escrow Agent shall (i) promptly notify
the other party (either Purchaser or Seller, as the case may be) that Escrow
Agent has received a request for disbursement, and (ii) withhold disbursement of
such Escrow Funds for a period of ten (10) days after receipt of such notice of
disbursement and if Escrow Agent receives written notice from either Purchaser,
on the one hand, or Seller, on the other hand, within said ten (10) day period
which notice countermands the earlier notice of disburse-ment, then Escrow Agent
shall withhold such disbursement until both Purchaser and Seller can agree upon
a disbursement of such Escrow Funds. Purchaser and Seller hereby agree to send
to the other, pursuant to Paragraph 6 below, a duplicate copy of any written
notice sent to Escrow Agent and requesting any such disbursement or
countermanding a request for disbursement.
 
3.    In performing any of its duties hereunder, Escrow Agent shall not incur
any liability to anyone for any damages, losses, or expenses, except for willful
default, gross negligence, fraud or breach of trust, and it shall accordingly
not incur any such liability with respect to (i) any action taken or omitted in
good faith upon advice of its legal counsel given with respect to any questions
relating to the duties and responsibilities of Escrow Agent under this
Agreement, or (ii) any action taken or omitted in reliance upon any instru-ment,
including any written notice or instruction provided for in this Agreement, not
only as to its due execution and the validity and effectiveness of its
provisions but also as to the truth and accuracy of any information contained
therein, which Escrow Agent shall in good faith believe to be genuine, to have
been signed or presented by a proper person or persons, and to conform with the
provisions of this Agreement.
 
4.    Notwithstanding the provisions of Paragraph 2 above, in the event of a
dispute between Purchaser and Seller sufficient in the sole discretion of Escrow
Agent to justify its doing so or in the event that Escrow Agent has not
disbursed the Escrow Funds on or before the date which is six (6) months from
the date hereof, Escrow Agent shall be entitled to tender the Escrow Funds into
the registry or custody of any court of competent jurisdiction, together with
such legal pleadings as it may deem appropriate, and
 
 
Purchase and Sale Agreement
Exhibit "D"
Personal Property
Page 2

--------------------------------------------------------------------------------

 

 
thereupon be discharged from all further duties and liabilities under this
Agreement. Any such legal action may be brought in such court as Escrow Agent
shall determine to have jurisdiction thereof.
 
5.    Purchaser and Seller hereby agree to indemnify and hold Escrow Agent
harmless against any and all losses, claims, damages, liabilities, and expenses,
including, without limi-tation, reasonable and actual costs of investigation and
legal counsel fees, which may be imposed upon Escrow Agent or incurred by Escrow
Agent in connection with the performance of its duties hereunder, including,
without limitation, any litigation arising from this Agreement or involving the
subject matter hereof.
 
6.    Wherever any notice or other communication is required or permitted
hereunder, such notice or other communication shall be in writing and shall be
delivered by overnight courier, hand delivery, or sent by U.S. registered or
certified mail, return receipt requested, postage prepaid, to the addresses set
out below or at such other addresses as are specified by written notice
delivered in accordance herewith:
 
PURCHASER:        Pacifica Real Estate Group, LLC
4 San Joaquin Plaza
Suite 110
Newport Beach, California 92660
Attention: Mr. Robert C. Gibbs
Facsimile:             
Email:             
 
with a copy to:            Michael E. Pfau, Esq.
Reicker, Pfau, Pyle & McRoy LLP
1421 State Street
Suite B
Santa Barbara, California 93101
Attention: Michael E. Pfau, Esq.
Facsimile: 805.966.3320
Email: mpfau@rppmh.com
 
SELLER:             c/o Wells Real Estate Funds
6200 The Corners Parkway
Norcross, Georgia 30092
Attention: F. Parker Hudson
Facsimile: 770.243.4684
Email: parker.hudson@wellsref.com
 
with a copy to:            Troutman Sanders LLP
Suite 5200
600 Peachtree Street, N.E.
Atlanta, Georgia 30308-2216
Attention: Jennifer M. Duncan
Facsimile: 404.962.6765
Email: jennifer.duncan@troutmansanders.com
 
Purchase and Sale Agreement
Exhibit "D"
Personal Property
Page 3

--------------------------------------------------------------------------------

 

    
ESCROW AGENT:        Chicago Title Insurance Company
200 Galleria Parkway, S.E.
Suite 2060
Atlanta, Georgia 30339
Attention: Ms. Judy A. Stillings
Facsimile: 404.303.6307
Email: judystillings@ctt.com
 
                    
Any notice or other communication (i) mailed as hereinabove provided shall be
deemed effectively given or received on the third (3rd) Business Day (as defined
in the Contract) following the postmark date of such notice or other
communication, (ii) sent by overnight courier or by hand shall be deemed
effectively given or received upon receipt, and (iii) sent by facsimile
transmission shall be deemed effectively given or received on the first Business
Day after the day of transmission of such notice and confirmation of such
transmission.
 
7.    This Agreement shall be binding upon, shall inure to, and is for the sole
benefit of the parties hereto and their respective heirs, executors,
administrators, personal representatives, successors, and assigns. Any and all
rights granted to any of the parties hereto may be exercised by their agents or
personal representatives.
 
8.    Time is of the essence of this Agreement.
 
9.    If proceedings shall be instituted before any court of competent
jurisdiction for the resolution of any dispute arising under this Agreement
between any parties hereto, then upon final resolution of such dispute, the
prevailing party in such dispute shall be promptly paid by the non-prevailing
party therein all of such prevailing party's reasonable and actual attorneys'
fees and expenses, court costs and costs of appeal actually incurred in
connection with such proceeding.
 
10.    Neither this Agreement nor any of the terms hereof may be amended,
modified, terminated, cancelled or waived orally, but only by an instrument in
writing signed by the party against whom enforcement of the amendment,
modification, termination, cancellation or waiver is sought.
 
11.    This Agreement is governed by and is to be construed under the laws of
the State of Georgia and may be executed in several counterparts, each of which
shall be deemed an original, and all such counterparts together shall constitute
one and the same instrument.
 
    
 
 
 
 
 
 
 
 
 
 
 
Purchase and Sale Agreement
Exhibit "D"
Personal Property
Page 4

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have signed and sealed this Agreement as
of the day, month and year first above written.
 
PURCHASER:
PACIFICA REAL ESTATE GROUP, LLC
a California limited liability company
 
By:                                
Name:                                
Title:                                
 
 
ESCROW AGENT:
CHICAGO TITLE INSURANCE COMPANY
 
By:                                
Name:                                
Title:                                
 
[Signatures Continued on Next Page]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Purchase and Sale Agreement
Exhibit "D"
Personal Property
Page 5

--------------------------------------------------------------------------------

 

 
 
[Signatures Continued from Previous Page]
 
 
THE FUND IX, FUND X, FUND XI and
REIT JOINT VENTURE, a Georgia joint venture
 
By:    WELLS REAL ESTATE FUND IX, L.P.,
a Georgia limited partnership
 
By:    Wells Partners, L.P., a Georgia limited
partnership, as general partner
 
By:     Wells Capital, Inc., a Georgia
corporation, as general partner
 
By:                         
Name:                         
Title:                         
 
    
By:    ________________________________________
Leo F. Wells, III, general partner, by and through
_______________ as attorney in fact
 
 
By:    WELLS REAL ESTATE FUND X, L.P.,
a Georgia limited partnership
 
By:    Wells Partners, L.P., a Georgia limited
partnership, as general partner
 
By:    Wells Capital, Inc., a Georgia
corporation, as general partner
 
By:                         
Name:                         
Title:                         
 
By:    _______________________________________
Leo F. Wells, III, general partner, by and through
______________ as attorney in fact
 
 
 
 
 
 
 
Purchase and Sale Agreement
Exhibit "D"
Personal Property
Page 6

--------------------------------------------------------------------------------

 

 
 
By:    WELLS REAL ESTATE FUND XI, L.P.,
a Georgia limited partnership
 
By:    Wells Partners, L.P., a Georgia limited
partnership, as general partner
 
By:    Wells Capital, Inc., a Georgia
corporation, as general partner
 
By:                         
Name:                         
Title:                         
 
By:    _______________________________________
Leo F. Wells, III, general partner, by and through
______________ as attorney in fact
 
 
By:    PIEDMONT OPERATING PARTNERSHIP, LP,
a Delaware limited partnership
 
By:    Piedmont Office Realty Trust, Inc.,
a Maryland corporation, its general partner
 
 
By:________________________________
Name:_____________________________
Title:______________________________
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Purchase and Sale Agreement
Exhibit "D"
Personal Property
Page 7

--------------------------------------------------------------------------------

 

EXHIBIT "E"
EXISTING ENVIRONMENTAL REPORT
 
Phase I Environmental Audit prepared by Scott, Cox & Associates, Inc., dated
September, 1994
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Purchase and Sale Agreement
 
Exhibit "E"
List of Existing Environmental Reports
 
Page 1

--------------------------------------------------------------------------------

 

 
 
EXHIBIT "F"
EXISTING SURVEY
ALTA Survey prepared by Rubino Surveying, bearing the certification and seal of
Robert J. Rubino, Colorado PLS No. 14142, dated March 16, 1998
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Purchase and Sale Agreement
Exhibit "F"
Existing Survey
 
Page 1

--------------------------------------------------------------------------------

 

 
 
 
EXHIBIT "G"
 
LEASES
1.    Office Lease, dated as of September 2, 2010, between the Fund IX, Fund X,
Fund XI and REIT Joint Venture, a Georgia joint venture, as landlord, and AVNET,
Inc., a New York corporation, as tenant; as affected by Commencement Date
Confirmation (undated) executed by landlord and tenant (the "AVNET Lease")
 
2.    Office Lease, dated December 19, 2003, between the Fund IX, Fund X, Fund
XI and REIT Joint Venture, a Georgia joint venture, as landlord, and D&M
Enterprises, Inc., a Colorado corporation doing business as Culver Retirement
Plan Services, Inc., and Culver Investment Company, LLC, a Colorado limited
liability company, collective, as tenant; as affected by Acknowledgement,
Acceptance and Amendment, dated December 17, 2004, between landlord and tenant;
and as amended by First Lease Amendment, dated as of August 24, 2010, between
landlord and tenant, as further amended by Second Lease Amendment dated as of
April 8, 2011 (as amended, the "Culver Lease")
 
3.    Lease Agreement, dated December 28, 2004, between the Fund IX, Fund X,
Fund XI and REIT Joint Venture, a Georgia joint venture, as landlord, and
Lighthouse Financial, LLC, a Colorado limited liability company, as tenant; as
affected by Acknowledgement, Acceptance and Amendment, dated May 31, 2005,
between landlord and tenant; and as amended by First Amendment to Lease, dated
as of April 14, 2008, between landlord and tenant (as affected and amended, the
"Lighthouse Lease")
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Purchase and Sale Agreement
Exhibit "G"
Leases
 
Page 1

--------------------------------------------------------------------------------

 

 
 
EXHIBIT "H"
TITLE EXCEPTIONS
1.
Taxes and governmental assessments for 2011 not yet due or payable.

 
2.
Covenants, conditions, restrictions, notes, easements and other matters as shown
on the recorded Plat of Interlocken Filing No. 3.

 
3.
Reservations made by the Union Pacific Railway Company in deed recorded June 13,
1892 in Book 157 at Page 416.

 
4.
Terms, conditions, provisions, agreements and obligations specified under the
Mutual Quit Claim Deed and Right of Way Agreement by and between Interlocken
Ltd., and Public Service Company of Colorado recorded October 14, 1983 on Film
1275 at Reception No. 581882.

 
5.
Any assessment or lien of Interlocken Consolidated Metropolitan District, as
disclosed by the instrument recorded April 16, 1984 on Film 1298 at Reception
No. 615108 and December 2, 1994 on Film 2023 at Reception No. 1482678.

 
6.
Declaration recorded January 24, 1990 on Film 1612 at Reception No. 1025034 and
amendments recorded June 18, 1992 on Film 1740 at Reception No. 1194772 and
March 4, 1994 on Film 1947 at Reception Nos. 1402124 and 1402125.

 
7.
Revised Memorandum of Agreement by and between the City of Broomfield and
Interlocken Ltd. recorded February 22, 1990 on Film 1615 at Reception No.
1029383.

 
8.
Subdivision Agreement by and between the City of Broomfield and Interlocken
Ltd., recorded February 22, 1990 on Film 1615 at Reception No. 1029384;
Addendums recorded May 1, 1990 on Film 1624 at Reception No. 1039699 and October
4, 1993 on Film 1883 at Reception No. 1344219 and Statements of Rights and
Obligations recorded August 8, 1994 on Film 1998 at Reception No. 1452956 and
July 24, 1995 on Film 2064 at Reception No. 1532949.

 
9.
Interlocken PUD Plan recorded February 22, 1990 on Film 1615 at Reception No.
1029385 and Amendments recorded March 22, 1991 on Film 1666 at Reception No.
1093412 and May 20; 1994 on Film 1977 at Reception No. 1429394.

 
10.
Declaration of Joint Driveway Easement Agreement recorded March 9, 1990 on Film
1617 at Reception No. 1031682.

 
11.
Intergovernmental Agreement by and between the City of Broomfield and
Interlocken Metropolitan District recorded May 30, 1990 on Film 1628 at
Reception No. 1044383.

 
Purchase and Sale Agreement
Exhibit "H"
Title Exceptions
 
Page 1

--------------------------------------------------------------------------------

 

 
 
12.
Development Agreement by and between Interlocken, Ltd. and the City of
Broomfield recorded February 7, 1994 on Film 1938 at Reception No. 1392055 and
Addendum recorded July 24, 1995 on Film 2064 at Reception No. 1532946 and
Statement of Rights and Obligations recorded July 24, 1995 on Film 2064 at
Reception No. 1532947.

 
13.
Master Development and Annexation Agreement by and between the City of
Broomfield and Interlocken Ltd., recorded May 20, 1994 on Film 1977 at Reception
No. 1429110 and Addendum recorded July 24, 1995 on Film 2064 at Reception No.
1532945 and Statement of Rights and Obligations recorded July 24, 1995 on Film
2064 at Reception No. 1532948.

 
14.
Declaration of Joint Driveway Easement Agreement recorded June 30, 1994 on Film
1988 at Reception No. 1441741.

 
15.
An Avigation and Hazard Easement granted to Jefferson County Airport Authority
by the instrument recorded October 17, 1994 on Film 2014 at Reception No.
1470924 and re-recorded April 13, 1995 on Film 2046 at Reception No. 1509906
upon the terms and conditions set forth in the instrument, over the land.

 
16.
360 Interlocken Blvd. Office Building Site Development Plan recorded July 26,
1995 on Film 2065 at Reception No. 1533606.

 
17.
An easement for utility, sanitary sewer lines and incidental purposes granted to
the City of Broomfield by the instrument recorded November 27, 1995 on Film 2091
at Reception Nos. 1565113 and 1565114.

 
18.
Memorandum of Agreement to Furnish Water by and between Interlocken Ltd., and
Orix Prime West Broomfield Venture recorded May 6, 1997 at Reception No.
1696477.

 
19.
Rights of tenants, as tenants only, under unrecorded leases.

 
20.
An easement for utilities and incidental purposes granted to Public Service
Company of Colorado, by the instrument recorded March 18, 1998 at Reception No.
1782186.

 
21.
All matters which would be disclosed by a current survey and inspection of the
property.

 
 
 
 
 
 
 
 
 
 
 
Purchase and Sale Agreement
Exhibit "H"
Title Exceptions
 
Page 2

--------------------------------------------------------------------------------

 

 
 
EXHIBIT "I"
EXCEPTION SCHEDULE
 
NONE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Purchase and Sale Agreement
 
Exhibit "I"
Exception Schedule
 
Page 1

--------------------------------------------------------------------------------

 

 
EXHIBIT "J"
 
LIST OF SERVICE CONTRACTS
 
 
1.    Snow Removal Service Agreement, dated as of October 15, 2010, between Fund
IX, Fund X, Fund XI & REIT JV, as Owner, by Prime West Real Estate Services,
Inc., as Manager, and ValleyCrest Landscape Maintenance
 
2.    Security Service Agreement, dated as of November 3, 2008, between Wells
Real Estate Funds, as Owner, by Prime West Real Estate Services, Inc., as
Manager, and Advantage Security, Inc.
 
3.    Landscape Maintenance Service Agreement, dated as of January 21, 2011,
between Fund IX, Fund X, Fund XI & REIT JV, as Owner, by Prime West Real Estate
Services, Inc., as Manager, and The Brickman Group Ltd., LLC
 
4.    Janitorial Maintenance Service Agreement, dated as of August 13, 2009,
between Fund IX, Fund X, Fun Fund XI & REIT Joint Venture, as Owner, by Prime
West Real Estate Services, Inc., as Manager, and Rocky Mountain Janitorial
Specialists
 
5.    HVAC Preventative Maintenance Service Agreement, dated as of November 3,
2008, between Wells Real Estate Funds, as Owner, by Prime West Real Estate
Services, Inc., as Manager, and Trautman and Shreve Mechanical Contractors and
Engineers; as extended pursuant to letter dated November 8, 2010, from Trautman
& Shreve, Inc. to Wells Real Estate Funds
 
6.    Generator Maintenance Service Agreement, dated as of January 26, 2010,
between Fund IX, Fund X, Fund XI and REIT JV, Wells Real Estate Funds, Inc. as
Owner, by Prime West Real Estate Services, Inc., as Manager, and Cummins Rocky
Mountain, LLC
 
7.    Metal Maintenance Service Agreement, dated as of October 9, 2009, between
Fund IX, Fund X, Fund XI and REIT JV as Owner, by Prime West Real Estate
Services, Inc., as Manager, and Reidy Metal Services, Inc.
 
8.    Pest Control Service Agreement, dated as of November 3, 2008, between
Wells Real Estate Funds, Inc. as Owner, by Prime West Real Estate Services,
Inc., as Manager, and PrestoX
 
 
 
 
 
 
 
Purchase and Sale Agreement
Exhibit "J"
List of Service Contracts
Page 1
 

--------------------------------------------------------------------------------

 

 
EXHIBIT "K"
PROPERTY TAX APPEALS
NONE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Purchase and Sale Agreement
Exhibit "K"
Property Tax Appeals
Page 1

--------------------------------------------------------------------------------

 

 
EXHIBIT “L”
FORM OF TENANT ESTOPPEL
_______________, 2011
 
 
Pacifica Real Estate Group, LLC
4 San Joaquin Plaza
Suite 110
Newport Beach, California 92660
Attn: Mr. Robert C. Gibbs
 
The Fund IX, Fund X, Fund XI and REIT Joint Venture
6200 The Corners Parkway
Norcross, Georgia 30092
Attn:    Mr. F. Parker Hudson
Managing Director, Dispositions
 
RE: Lease:                        ____________________
Premises:                         ____________________
Commencement Date:                ____________________
Expiration Date:                    ____________________
Current Monthly Base Rent:            $___________________
Current Monthly Additional Rent:            $___________________
Base Year or Expense Stop (if applicable):    ____________________
Security Deposit:                    $___________________
Monthly Base Rent Paid Through:            _______________, 2011
Monthly Additional Rent Paid Through:        _______________, 2011
 
Ladies and Gentlemen:
 
We are the Tenant under the lease described above. We give you this certificate
to permit you and your successors or assigns to rely on it as conclusive
evidence of the matters stated below, in evaluating and completing the purchase
by you or your assignee of the property known as 360 Interlocken Parkway,
Broomfield, Colorado, which includes the Premises. We certify to you and your
successors and assigns, as follows:
 
1.    We are the Tenant at the Premises and are in sole possession of and are
occupying the Premises. Tenant has not subleased all or any part of the Premises
or assigned the Lease, or otherwise transferred its interest in the Lease or the
Premises.
 
2.    The attached Lease is currently in full force and effect and constitutes
the entire agreement between Landlord and Tenant. The Lease has not been
amended, modified, or changed, whether in writing or orally, except as may be
stated in the copy of the Lease attached.
 
 
Purchase and Sale Agreement
 
Exhibit "L"
Tenant Estoppel Certificate
Page 1

--------------------------------------------------------------------------------

 

 
3.    The Commencement Date and Expiration Date of the term of the Lease are
correctly stated above. Tenant has no options or rights and has not exercised
any options or rights to renew, extend, amend, modify, or change the term of the
Lease, except as may be stated in the copy of the Lease attached.
 
4.    The current monthly Base Rent under the Lease and the current monthly
Additional Rent under the Lease are correctly stated above. Monthly Base Rent
and monthly Additional Rent have been paid through the respective dates stated
above. No rent has been prepaid for more than one month. Tenant has not been
given any free rent, partial rent, rebates, rent abatements, or rent concessions
of any kind, except as may be stated in the copy of the Lease attached.
 
5.    Any construction, build-out, improvements, alterations, or additions to
the Premises required under the Lease to have been performed by the Landlord
have been fully completed in accordance with the plans and specifications
described in the Lease. There are no unfunded allowances payable to Tenant under
the Lease.
 
6.    To Tenant's knowledge, Landlord has fully performed all of its obligations
under the Lease and is not in default under any term or provision of the Lease.
In addition, to Tenant's knowledge, no circumstances exist under which Landlord
may be deemed in default merely upon service of notice or passage of time.
 
7.    Tenant does not currently assert and, to Tenant's knowledge, has no
defenses, set-offs, or counterclaims to the payment of rent and all other
amounts due from Tenant to Landlord under the Lease.
 
8.    Tenant has not been granted and has not exercised any options or rights of
expansion, or first refusal to lease concerning the Lease or the Premises,
except as may be stated in the copy of the Lease attached. Tenant has not been
granted any options or rights to purchase, or first refusal to purchase,
concerning the Premises.
 
9.    Tenant has not filed and is not the subject of any filing for bankruptcy
or reorganization under federal bankruptcy laws.
 
10.    The address for notices to Tenant under the Lease is correctly set forth
in the Lease.
 
11.    The person signing this letter on behalf of Tenant is duly authorized to
execute and deliver this certificate for and on behalf of the Tenant.
 
Sincerely,
 
_________________________
By:______________________                        
Its:______________________                        
 
 
 
 
 
Purchase and Sale Agreement
 
Exhibit "L"
Tenant Estoppel Certificate
 
Page 2

--------------------------------------------------------------------------------

 

 
EXHIBIT "A"
 
Copy of Lease and All Lease Amendments
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Purchase and Sale Agreement
 
Exhibit "L"
Tenant Estoppel Certificate
 
Page 3

--------------------------------------------------------------------------------

 

 
 
EXHIBIT “M”
FORM OF SELLER ESTOPPEL CERTIFICATE
 
 
_____________, 2011
 
 
Pacifica Real Estate Group, LLC
4 San Joaquin Plaza
Suite 110
Newport Beach, California 92660
Attn: Mr. Robert C. Gibbs
 
    
RE: Owner:        The Fund IX, Fund X, Fund XI and REIT Joint Venture
Project:        360 Interlocken Parkway, Broomfield, Colorado 80021
Lease:        ___________________ (attached hereto as Exhibit “A”)
Premises:                         ____________________
Commencement Date:                ____________________
Expiration Date:                    ____________________
Current Monthly Base Rent:            $___________________
Current Monthly Additional Rent:            $___________________
Base Year or Expense Stop (if applicable):    ____________________
Security Deposit:                    $___________________
Monthly Base Rent Paid Through:            _______________, 2011
Monthly Additional Rent Paid Through:        _______________, 2011
 
Gentlemen:
 
We are the Landlord under the lease described above, and this certificate is
given pursuant to Section 4.3(e) of that certain Purchase and Sale Agreement
(the "Agreement") dated as of May 5, 2011, between Landlord, as Seller, and you
(as assignee of Pacifica Real Estate Group, LLC), as Purchaser, with respect to
the sale and purchase of the Project. Terms not otherwise defined herein shall
have the meanings ascribed to such terms in the Agreement. We give you this
certificate to permit you to rely on it as conclusive evidence of the matters
stated below, in completing the purchase by you of the Project. We certify to
you and your successors and assigns and your lenders as follows:
 
In connection with such conveyance, Landlord hereby certifies the following:
 
1.    The attached Lease is currently in effect and constitutes the entire
agreement between Landlord and Tenant. The Lease has not been amended, modified,
or changed, whether in writing or orally, except as may be stated in the copy of
the Lease attached.
 
Purchase and Sale Agreement
Exhibit "M"
Tenant Etoppel Certificate
Page 1

--------------------------------------------------------------------------------

 

 
2.    To Landlord's knowledge, the Commencement Date and Expiration Date of the
term of the Lease are correctly stated above. Tenant has no options or rights
and has not exercised any options or rights to renew, extend, amend, modify, or
change the term of the Lease, except as may be stated in the copy of the Lease
attached.
 
3.    The current monthly Base Rent under the Lease and the current monthly
Additional Rent under the Lease are correctly stated above. Monthly Base Rent
and monthly Additional Rent have been paid through the respective dates stated
above. No rent has been prepaid for more than one month. Tenant has not been
given any free rent, partial rent, rebates, rent abatements, or rent concessions
of any kind, except as may be stated in the copy of the Lease attached.
 
4.    Tenant has deposited the Security Deposit stated above with Landlord, and
except as may be set forth on Exhibit "B" hereto none of the Security Deposit
has been applied by Landlord to the payment of rent or any other amounts due
under the Lease.
 
5.    To Landlord's knowledge, any construction, build-out, improvements,
alterations, or additions to the Premises required under the Lease have been
fully completed in accordance with the plans and specifications described in the
Lease.
 
6.    To Landlord's knowledge, Landlord has fully performed all of its
obligations under the Lease and is not in default under any term of the Lease.
In addition, to Landlord's knowledge, no circumstances exist under which
Landlord may be deemed in default merely upon service of notice or passage of
time.
 
7.    Tenant has not currently asserted to Landlord and, to Landlord's
knowledge, Tenant has no defenses, set-offs, or counterclaims to the payment of
rent and all other amounts due from Tenant to Landlord under the Lease.
 
8.    Tenant has not been granted and has not exercised any options or rights of
expansion, purchase, or first refusal concerning the Lease or the Premises,
except as may be stated in the copy of the Lease attached.
 
9.    To Landlord's knowledge, Tenant has not filed and is not the subject of
any filing for bankruptcy or reorganization under federal bankruptcy laws.
 
All references herein to the "knowledge of Seller" or "to Seller's knowledge"
shall have the same meaning and shall be subject to the same qualifications as
set forth in Section 4.2 of the Agreement.
 
This certificate shall terminate and be of no further force and effect, and
Seller shall have no further liability hereunder, upon the earlier to occur of
(a) receipt by you or your successors and assigns of a duly executed Tenant
Estoppel Certificate from the Tenant under the Lease with respect to the matters
herein contained, all as set forth in Section 4.3(e) of the Agreement or (b) the
expiration of the period described in Section 11.4 of the Agreement.
 
 
 
 
Purchase and Sale Agreement
Exhibit "M"
Tenant Etoppel Certificate
 
Page 2

--------------------------------------------------------------------------------

 

 
Dated this _____ day of ___________, 2011.
 
Very truly yours,
 
THE FUND IX, FUND X, FUND XI and REIT                             JOINT VENTURE
 
 
By:                        
Its:                            
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Purchase and Sale Agreement
Exhibit "M"
Tenant Etoppel Certificate
 
Page 3

--------------------------------------------------------------------------------

 

 
SCHEDULE 1
Form of Assignment and Assumption of LeaseS
 
ASSIGNMENT AND ASSUMPTION OF LEASES
 
THIS ASSIGNMENT AND ASSUMPTION OF LEASES ("Assignment") is made and entered into
as of the _____ day of __________, 2011, by and between THE FUND IX, FUND X,
FUND XI and REIT JOINT VENTURE, a Georgia joint venture ("Assignor"), and
_________________________, a _______________ ("Assignee").
 
W I T N E S S E T H:
 
WHEREAS, contemporaneously with the execution hereof, Assignor has conveyed to
Assignee certain real property located in Bloomfield, Boulder County, Colorado,
and more particularly described on Exhibit "A" attached hereto (the "Property");
and
 
WHEREAS, in connection with said conveyance, Assignor desires to transfer and
assign to Assignee all of Assignor's right, title and interest in and to certain
leases affecting the Property, together with the security deposits and future
leasing commission obligations associated therewith, and, subject to the terms
and conditions hereof, Assignee desires to assume Assignor's right, title,
interest and obligations in respect of said leases, security deposits and
leasing commission obligations;
 
NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) in hand paid to Assignor by Assignee, Assignee's purchase of the
Property and other good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged by Assignor and Assignee, Assignor
and Assignee hereby covenant and agree as follows:
 
1.    Assignor hereby unconditionally and absolutely assigns, transfers, sets
over and conveys to Assignee, without warranty or representation of any kind,
express or implied, except as set forth below and except for any warranty or
representation contained in that certain Purchase and Sale Agreement dated
_______________, 2011, between Assignor, as "Seller", and Assignee, as
"Purchaser" (the "Contract"), applicable to the property assigned herein, all of
Assignor's right, title and interest in, to and under (a) those certain leases
and security deposits set forth on Exhibit "B" attached hereto and by this
reference made a part hereof affecting or relating to the Property or the
improvements thereon (the "Leases"), and (b) that certain leasing commission
agreement more particularly described on Exhibit "C" attached hereto and made a
part hereof (the "Commission Agreement"), subject to the matters more
particularly described on Exhibit "D" attached hereto and made a part hereof.
 
2.    Assignee, by acceptance hereof, hereby assumes and agrees to perform all
of Assignor's duties and obligations under the Leases arising from and after the
date hereof. Assignee, by acceptance hereof, also hereby assumes and agrees to
perform Assignor's obligations to pay leasing commissions due and payable in
respect of any renewal or expansion of the existing Leases, or any new lease
with any tenant under a Lease, after the date hereof pursuant to the Commission
Agreement, provided that any renewal or expansion of the existing Leases, or any
new lease with a tenant under any Lease that was entered into after the
Effective Date
 
 
Purchase and Sale Agreement
Schedule 1
Form of Assignment and Assumption of Leases
 
Page 1

--------------------------------------------------------------------------------

 

 
of the Contract (as defined therein) and prior to the date hereof was approved
(or deemed approved) by Purchaser as and to the extent required in the Contract.
 
3.    This Assignment shall inure to the benefit of and be binding upon Assignor
and Assignee, their respective legal representatives, successors and assigns.
This Assignment may be executed in counterparts, each of which shall be deemed
an original and all of such counterparts together shall constitute one and the
same Assignment.
 
IN WITNESS WHEREOF, the duly authorized representatives of Assignor and Assignee
have caused this Assignment to be properly executed under seal as of this day
and year first above written.
 
ASSIGNEE:
 
,
a                     
 
By:                            
Name:                            
Its:                            
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Purchase and Sale Agreement
Schedule 1
Form of Assignment and Assumption of Leases
 
Page 2

--------------------------------------------------------------------------------

 

“ASSIGNOR”
 
THE FUND IX, FUND X, FUND XI and REIT JOINT VENTURE, a
Georgia joint venture
 
By:    WELLS REAL ESTATE FUND IX, L.P.,
a Georgia limited partnership
 
By:    Wells Partners, L.P., a Georgia limited Partnership, as
general partner
 
By:     Wells Capital, Inc., a Georgia corporation, as
general partner
 
By:                         
Name:                         
Title:                         
 
    
By:    ________________________________________
Leo F. Wells, III, general partner, by and through
_______________ as attorney in fact
 
 
By:    WELLS REAL ESTATE FUND X, L.P., a Georgia limited
partnership
 
By:    Wells Partners, L.P., a Georgia limited partnership, as
general partner
 
By:    Wells Capital, Inc., a Georgia corporation, as
general partner
 
By:                         
Name:                         
Title:                         
 
By:    _______________________________________
Leo F. Wells, III, general partner, by and through
______________ as attorney in fact
 
 
 
 
 
 
 
Purchase and Sale Agreement
Schedule 1
Form of Assignment and Assumption of Leases
 
Page 3

--------------------------------------------------------------------------------

 

By:    WELLS REAL ESTATE FUND XI, L.P., a Georgia limited
partnership
 
By:    Wells Partners, L.P., a Georgia limited partnership, as
general partner
 
By:    Wells Capital, Inc., a Georgia corporation, as
general partner
 
By:                         
Name:                         
Title:                         
 
By:    _______________________________________
Leo F. Wells, III, general partner, by and through
______________ as attorney in fact
 
 
By:    PIEDMONT OPERATING PARTNERSHIP, LP,
a Delaware limited partnership
 
By:    Piedmont Office Realty Trust, Inc.,
a Maryland corporation, its general partner
 
 
By:________________________________
Name:_____________________________
Title:______________________________
 
 
 
 
 
 
 
 
 
 
 
Purchase and Sale Agreement
Schedule 1
Form of Assignment and Assumption of Leases
 
Page 4

--------------------------------------------------------------------------------

 

Exhibit A
Legal Description
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Purchase and Sale Agreement
Schedule 1
Form of Assignment and Assumption of Leases
 
Page 5

--------------------------------------------------------------------------------

 

Exhibit B
Leases and Security Deposit
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Purchase and Sale Agreement
Schedule 1
Form of Assignment and Assumption of Leases
 
Page 6

--------------------------------------------------------------------------------

 

Exhibit C
Lease Commission Agreements
    
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Purchase and Sale Agreement
Schedule 1
Form of Assignment and Assumption of Leases
 
Page 7

--------------------------------------------------------------------------------

 

EXHIBIT D
Permitted Exceptions
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Purchase and Sale Agreement
Schedule 1
Form of Assignment and Assumption of Leases
 
Page 8

--------------------------------------------------------------------------------

 

    
Schedule 2
Form of Bill of Sale to Personal Property
 
BILL OF SALE
 
THIS BILL OF SALE ("Bill of Sale") is made and entered into as of the _____ day
of ______________, 2011, by THE FUND IX, FUND X, FUND XI and REIT JOINT VENTURE,
a Georgia joint venture, a Georgia joint venture ("Seller"), for the benefit of
__________________________________, a __________________________ ("Purchaser").
 
W I T N E S S E T H:
 
WHEREAS, contemporaneously with the execution hereof, Seller has conveyed to
Purchaser certain improved real property commonly known as "360 Interlocken
Parkway" located in Bloomfield, Boulder County, Colorado, and more particularly
described on Exhibit "A" attached hereto (hereinafter, together with all
buildings, structures and improvements now situated on such land, including
without limitation, all parking areas and facilities, improvements and fixtures
located on such land, referred to as the "Property"); and
 
WHEREAS, in connection with said conveyance, Seller desires to transfer and
convey to Purchaser all of Seller's right, title and interest in and to certain
tangible personal property, inventory and fixtures located in and used
exclusively in connection with the ownership, maintenance or operation of the
Property;
 
NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) in hand paid to Seller by Purchaser, the premises and other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged by Seller and Purchaser, it is hereby agreed as follows:
 
1.    All capitalized terms not defined herein shall have the meanings ascribed
to such terms as set forth in that certain Purchase and Sale Agreement dated as
of _______________, 2011, between Seller and Purchaser (the "Sales Contract").
 
2.    Seller hereby unconditionally and absolutely transfers, conveys and sets
over to Purchaser, without warranty or representation of any kind, express or
implied, all right, title and interest of Seller in any and all furniture
(including common area furnishings and interior landscaping items), carpeting,
draperies, appliances, personal property (excluding the computer software which
either is licensed to Seller or Seller deems proprietary [a listing of such
excluded software being set forth on Exhibit "B-1" attached hereto and made a
part hereof]), machinery, apparatus and equipment owned by Seller and currently
used exclusively in the operation, repair and maintenance of the Property,
including, without limitation, all of Seller's right, title and interest in and
to those items of tangible personal property set forth on Exhibit "B" attached
hereto and all non-confidential books, records and files (excluding any
appraisals, strategic plans for the Property, internal analyses, information
regarding the marketing of the Property for sale, submissions relating to
Seller's obtaining of corporate authorization, attorney and accountant work
product, attorney-client privileged
 
 
Purchase and Sale Agreement
Schedule 2
Form of Bill of Sale to Personal Property
 
Page 1

--------------------------------------------------------------------------------

 

 
documents, or other similar information in the possession or control of Seller
which Seller reasonably deems proprietary) relating to the Property (the
"Personal Property"); provided, however, the property described on Exhibit "B-1"
attached hereto and made a part hereof is expressly excluded from the definition
of Personal Property. The Personal Property does not include any property owned
by tenants, contractors or licensees.
 
3.    This Bill of Sale shall inure to the benefit of Purchaser, and be binding
upon Seller, and their respective legal representatives, transfers, successors
and assigns.
 
[Remainder of Page Intentionally Left Blank]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Purchase and Sale Agreement
Schedule 2
Form of Bill of Sale to Personal Property
Page 2

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be executed under
seal as of this day and year first above written.
 
 
“SELLER”
 
THE FUND IX, FUND X, FUND XI and REIT JOINT VENTURE, a
Georgia joint venture
 
By:    WELLS REAL ESTATE FUND IX, L.P.,
a Georgia limited partnership
 
By:    Wells Partners, L.P., a Georgia limited Partnership, as
general partner
 
By:     Wells Capital, Inc., a Georgia corporation, as
general partner
 
By:                         
Name:                         
Title:                         
 
    
By:    ________________________________________
Leo F. Wells, III, general partner, by and through
_______________ as attorney in fact
 
 
By:    WELLS REAL ESTATE FUND X, L.P., a Georgia limited
partnership
 
By:    Wells Partners, L.P., a Georgia limited partnership, as
general partner
 
By:    Wells Capital, Inc., a Georgia corporation, as
general partner
 
By:                         
Name:                         
Title:                         
 
By:    _______________________________________
Leo F. Wells, III, general partner, by and through
______________ as attorney in fact
 
 
 
Purchase and Sale Agreement
Schedule 2
Form of Bill of Sale to Personal Property
Page 3

--------------------------------------------------------------------------------

 

By:    WELLS REAL ESTATE FUND XI, L.P., a Georgia limited
partnership
 
By:    Wells Partners, L.P., a Georgia limited partnership, as
general partner
 
By:    Wells Capital, Inc., a Georgia corporation, as
general partner
 
By:                         
Name:                         
Title:                         
 
By:    _______________________________________
Leo F. Wells, III, general partner, by and through
______________ as attorney in fact
 
 
By:    PIEDMONT OPERATING PARTNERSHIP, LP,
a Delaware limited partnership
 
By:    Piedmont Office Realty Trust, Inc.,
a Maryland corporation, its general partner
 
 
By:________________________________
Name:_____________________________
Title:______________________________
 
 
 
 
 
 
 
 
 
 
 
Purchase and Sale Agreement
Schedule 2
Form of Bill of Sale to Personal Property
Page 4

--------------------------------------------------------------------------------

 

Exhibit "A"
Legal Description
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Purchase and Sale Agreement
Schedule 2
Form of Bill of Sale to Personal Property
 
Page 5

--------------------------------------------------------------------------------

 

 
Exhibit "B"
List of Personal Property
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Purchase and Sale Agreement
Schedule 2
Form of Bill of Sale to Personal Property
 
Page 6

--------------------------------------------------------------------------------

 

Exhibit "B-1"
List of Property Excluded from Personal Property
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Purchase and Sale Agreement
Schedule 2
Form of Bill of Sale to Personal Property
 
Page 7
 

--------------------------------------------------------------------------------

 

Schedule 3
Form of Assignment and Assumption of SERVICE CONTRACTS
ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS
 
 
THIS ASSIGNMENT AND ASSUMPTION OF CONTRACTS ("Assignment") is made and entered
into as of the _____ day of __________, 2011, by and between THE FUND IX, FUND
X, FUND XI and REIT JOINT VENTURE, a Georgia joint venture ("Assignor") and
____________________, a _______________ ("Assignee").
 
W I T N E S S E T H:
 
WHEREAS, contemporaneously with the execution hereof, Assignor has conveyed to
Assignee certain real property located in Broomfield, Colorado, and more
particularly described on Exhibit "A" attached hereto (the "Property"); and
 
WHEREAS, in connection with said conveyance, Assignor desires to transfer and
assign to Assignee, to the extent assignable, all of Assignor's right, title and
interest in and to certain service contracts related to the Property, and to the
extent assignable, all guaranties and warranties given in connection with the
operation, construction, improvement, alteration or repair of the Property; and
Assignee desires to assume Assignor's obligations under said service contracts;
 
NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) in hand paid to Assignor by Assignee, the Premises and other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged by Assignor and Assignee, Assignor and Assignee hereby
covenant and agree as follows:
 
1.    Assignor hereby unconditionally and absolutely assigns, transfers, sets
over and conveys to Assignee, to the extent assignable, and without warranty or
representation of any kind, express or implied, except as set forth below and
except for any warranty or representation contained in that certain Purchase and
Sale Agreement dated _______________, 2011, between Assignor, as "Seller", and
Assignee, as "purchaser" (the "Contract") applicable to the property assigned
herein, all of Assignor's right, title and interest in, to and under those
certain contracts set forth on Exhibit "B" attached hereto and by this reference
made a part hereof (the "Service Contracts"), subject to the matters set forth
on Exhibit "C" attached hereto and by this reference made a part hereof.
 
2.    Assignee, by acceptance hereof, hereby assumes and agrees to perform all
of Assignor's duties and obligations under the Service Contracts arising from
and after the date hereof.
 
3.    This Assignment shall inure to the benefit and be binding upon Assignor
and Assignee and their respective legal representatives, successors and assigns.
 
 
 
Purchase and Sale Agreement
Schedule 3
Form of Assignment and Assumption of Service Contracts
 
Page 1
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the duly authorized representatives of Assignor and Assignee
have caused this Assignment to be properly executed under seal as of this day
and year first above written.
 
 
ASSIGNEE:
 
,
a                         
 
 
By:                            
Name:                            
Title:                            
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Purchase and Sale Agreement
Schedule 3
Form of Assignment and Assumption of Service Contracts
 
Page 2

--------------------------------------------------------------------------------

 

 
“ASSIGNOR”
 
THE FUND IX, FUND X, FUND XI and REIT JOINT VENTURE, a
Georgia joint venture
 
By:    WELLS REAL ESTATE FUND IX, L.P.,
a Georgia limited partnership
 
By:    Wells Partners, L.P., a Georgia limited Partnership, as
general partner
 
By:     Wells Capital, Inc., a Georgia corporation, as
general partner
 
By:                         
Name:                         
Title:                         
 
    
By:    ________________________________________
Leo F. Wells, III, general partner, by and through
_______________ as attorney in fact
 
 
By:    WELLS REAL ESTATE FUND X, L.P., a Georgia limited
partnership
 
By:    Wells Partners, L.P., a Georgia limited partnership, as
general partner
 
By:    Wells Capital, Inc., a Georgia corporation, as
general partner
 
By:                         
Name:                         
Title:                         
 
By:    _______________________________________
Leo F. Wells, III, general partner, by and through
______________ as attorney in fact
 
 
 
 
 
 
 
 
 
Purchase and Sale Agreement
Schedule 3
Form of Assignment and Assumption of Service Contracts
 
Page 3

--------------------------------------------------------------------------------

 

 
 
By:    WELLS REAL ESTATE FUND XI, L.P., a Georgia limited
partnership
 
By:    Wells Partners, L.P., a Georgia limited partnership, as
general partner
 
By:    Wells Capital, Inc., a Georgia corporation, as
general partner
 
By:                         
Name:                         
Title:                         
 
By:    _______________________________________
Leo F. Wells, III, general partner, by and through
______________ as attorney in fact
 
 
By:    PIEDMONT OPERATING PARTNERSHIP, LP,
a Delaware limited partnership
 
By:    Piedmont Office Realty Trust, Inc.,
a Maryland corporation, its general partner
 
 
By:________________________________
Name:_____________________________
Title:______________________________
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Purchase and Sale Agreement
Schedule 3
Form of Assignment and Assumption of Service Contracts
 
Page 4

--------------------------------------------------------------------------------

 

Exhibit A
Legal Description
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Purchase and Sale Agreement
Schedule 3
Form of Assignment and Assumption of Service Contracts
 
Page 5

--------------------------------------------------------------------------------

 

 
Exhibit B
Assigned Contracts
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Purchase and Sale Agreement
Schedule 3
Form of Assignment and Assumption of Service Contracts
 
Page 6

--------------------------------------------------------------------------------

 

Schedule 4
Form of General Assignment of
Seller's Interest in Intangible Property
 
 
GENERAL ASSIGNMENT
 
THIS GENERAL ASSIGNMENT ("Assignment") is made and entered into as of the _____
day of __________, 2011, by THE FUND IX, FUND X, FUND XI and REIT JOINT VENTURE,
a Georgia joint venture ("Assignor") to _________________________, a
_______________ ("Assignee").
 
W I T N E S S E T H:
 
WHEREAS, contemporaneously with the execution hereof, Assignor has conveyed to
Assignee certain real property located in Bloomfield, Boulder County, Colorado,
and more particularly described on Exhibit "A" attached hereto and made a part
hereof (the "Property"); and
 
WHEREAS, in connection with said conveyance, Assignor desires to transfer and
assign to Assignee all of Assignor's right, title and interest (if any) in and
to all assignable tradenames, entitlements and other intangible property used
and owned by Assignor (if any) in connection with the Property;
 
NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) in hand paid to Assignor by Assignee, the premises and other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged by Assignor and Assignee, Assignor and Assignee hereby
covenant and agree as follows:
 
1.    Assignor hereby unconditionally and absolutely assigns, transfers, sets
over and conveys to Assignee, to the extent assignable, and without warranty or
representation of any kind, express or implied, except as set forth below and
except for any warranty or representation contained in that certain Purchase and
Sale Agreement dated as of _______________, 2011, between Assignor, as seller,
and Assignee as purchaser (the "Contract") applicable to the property assigned
herein, all of Assignor's right, title and interest (if any) in and to all
intangible property, if any, owned by Assignor related to the real property and
improvements constituting the Property (excluding any computer software which
either is licensed to Assignor or Assignor deems proprietary), including,
without limitation, Assignor's rights and interests in and to the following (i)
all assignable plans and specifications and other architectural and engineering
drawings for the Improvements (as defined in the Contract); (ii) all assignable
warranties or guaranties given or made in respect of the Improvements or
Personal Property (as defined in the Contract); and (iii) all transferable
consents, authorizations, variances or waivers, licenses, permits and approvals
from any governmental or quasi-governmental agency, department, board,
commission, bureau or other entity or instrumentality solely in respect of the
Land or Improvements.
 
2.    This Assignment shall inure to the benefit and be binding upon Assignor
and Assignee and their respective legal representatives, successors and assigns.
 
 
 
 
 
Purchase and Sale Agreement
Schedule 4
Form of General Assignment of Seller's Interest in Intangible Property
Page 1

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the duly authorized representative of Assignor has caused
this Assignment to be properly executed under seal as of this day and year first
above written.
 
“ASSIGNOR”
 
THE FUND IX, FUND X, FUND XI and REIT JOINT VENTURE, a
Georgia joint venture
 
By:    WELLS REAL ESTATE FUND IX, L.P.,
a Georgia limited partnership
 
By:    Wells Partners, L.P., a Georgia limited Partnership, as
general partner
 
By:     Wells Capital, Inc., a Georgia corporation, as
general partner
 
By:                         
Name:                         
Title:                         
 
    
By:    ________________________________________
Leo F. Wells, III, general partner, by and through
_______________ as attorney in fact
 
 
By:    WELLS REAL ESTATE FUND X, L.P., a Georgia limited
partnership
 
By:    Wells Partners, L.P., a Georgia limited partnership, as
general partner
 
By:    Wells Capital, Inc., a Georgia corporation, as
general partner
 
By:                         
Name:                         
Title:                         
 
By:    _______________________________________
Leo F. Wells, III, general partner, by and through
______________ as attorney in fact
 
 
 
 
 
 
Purchase and Sale Agreement
Schedule 4
Form of General Assignment of Seller's Interest in Intangible Property
Page 2

--------------------------------------------------------------------------------

 

 
 
By:    WELLS REAL ESTATE FUND XI, L.P., a Georgia limited
partnership
 
By:    Wells Partners, L.P., a Georgia limited partnership, as
general partner
 
By:    Wells Capital, Inc., a Georgia corporation, as
general partner
 
By:                         
Name:                         
Title:                         
 
By:    _______________________________________
Leo F. Wells, III, general partner, by and through
______________ as attorney in fact
 
 
By:    PIEDMONT OPERATING PARTNERSHIP, LP,
a Delaware limited partnership
 
By:    Piedmont Office Realty Trust, Inc.,
a Maryland corporation, its general partner
 
 
By:________________________________
Name:_____________________________
Title:______________________________
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Purchase and Sale Agreement
Schedule 4
Form of General Assignment of Seller's Interest in Intangible Property
Page 3

--------------------------------------------------------------------------------

 

 
Exhibit "A"
Legal Description
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Purchase and Sale Agreement
Schedule 4
Form of General Assignment of Seller's Interest in Intangible Property
Page 4

--------------------------------------------------------------------------------

 

 
Schedule 5
Form of Seller's Affidavit
(for Purchaser's Title Insurance Purposes)
SELLER'S AFFIDAVIT
 
 
STATE OF GEORGIA
 
COUNTY OF _________
 
Personally appeared before me, the undersigned deponent Douglas P. Williams, who
being duly sworn, deposes and says on oath the following to the best of his
knowledge and belief:
 
1.    That the undersigned is the Executive Vice President of Wells Real Estate
Investment Trust, Inc., the general partner of THE FUND IX, FUND X, FUND XI and
REIT JOINT VENTURE (hereinafter referred to as "Owner") and as such officer of
such general partner of the Owner, the undersigned has personal knowledge of the
facts sworn to in this Affidavit.
 
2.    That Owner is the owner of certain real property Bloomfield, Boulder
County, Colorado, being described on Exhibit A, attached hereto and made a part
hereof (hereinafter referred to as the "Property"), subject to those matters set
forth on Exhibit B, attached hereto and made a part hereof.
 
3.    That Owner is in possession of the Property, and to the best knowledge and
belief of the undersigned, no other parties have any claim to possession of the
Property, except as set forth on Exhibit B hereto.
 
4.    That the undersigned is not aware of and has received no notice of any
pending suits, proceedings, judgments, bankruptcies, liens or executions against
the Owner which affect title to the Property except for any matters set forth on
Exhibit B-1 hereto.
 
5.    That except as may be set forth on Exhibit B hereto, there are no unpaid
or unsatisfied security deeds, mortgages, deeds of trust, claims of lien,
special assessments for sewer or streets, or ad valorem taxes which constitute a
lien against the Property or any part thereof.
 
6.    That, except as may be set forth on Exhibit C attached hereto and made a
part hereof, no improvements or repairs have been made upon the Property at the
instance of Owner within the ninety-five (95)1 days immediately preceding the
date hereof for which the cost has not been paid; and, except as may be set
forth on Exhibit C hereto, there are no outstanding bills for labor or materials
used in making improvements or repairs on the Property at the instance of Owner
or for services of architects, surveyors, or engineers incurred in connection
therewith at the instance of Owner.
  
1 NOTE: Conform number of days to number of days required to satisfy the
mechanics' and materialmen's lien laws of the State of Colorado.
Purchase and Sale Agreement
Schedule 5
Form of Seller's Affidavit
 
Page 1

--------------------------------------------------------------------------------

 

 
7.    That Owner is not a foreign person, a foreign corporation, foreign
partnership, foreign trust or foreign estate, as those terms are defined in the
Internal Revenue Code. Owner is not a disregarded entity as defined in
§1.1445-2(b)(2)(iii) of the Income Tax Regulations. The federal employer
identification number of the Owner is __-_______ and Owner's address is 6200 The
Corners Parkway, Norcross, Georgia 30092. This statement is made by the
undersigned in compliance with Section 1445 of the Internal Revenue Code to
exempt any transferee of the Property from withholding the tax required upon a
foreign transferor's disposition of a U.S. real property interest
 
8.    That to Owner's knowledge there are no boundary disputes affecting the
Property.
 
9.    That this Affidavit is made to induce Chicago Title Insurance Company to
insure title to the Property, without exception other than as set forth on
Exhibit B hereto, relying on information in this document.
 
Sworn to and subscribed before me,
this _____ day of ____________, 2011.
(SEAL)
Douglas P. Williams
_____________________________            Executive Vice President
Notary Public
 
My Commission Expires:
_____________________________
 
(NOTARIAL SEAL)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Purchase and Sale Agreement
Schedule 5
Form of Seller's Affidavit
 
Page 2

--------------------------------------------------------------------------------

 

EXHIBIT A
Legal Description
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Purchase and Sale Agreement
Schedule 5
Form of Seller's Affidavit
 
Page 3

--------------------------------------------------------------------------------

 

 
EXHIBIT B
Existing EncumbrancesS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Purchase and Sale Agreement
Schedule 5
Form of Seller's Affidavit
 
Page 4

--------------------------------------------------------------------------------

 

EXHIBIT B-1
List of any Pending Actions regarding Tenant Matters
    
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Purchase and Sale Agreement
Schedule 5
Form of Seller's Affidavit
 
Page 5

--------------------------------------------------------------------------------

 

EXHIBIT C
List of any Contractors, Materialmen or Suppliers Not Yet Paid in Full
    
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Purchase and Sale Agreement
Schedule 5
Form of Seller's Affidavit
 
Page 6

--------------------------------------------------------------------------------

 

 
Schedule 6
 
Form of Seller's Certificate
(as to Seller's Representations and Warranties)
SELLER'S CERTIFICATE AS TO REPRESENTATIONS
THIS SELLER'S CERTIFICATE AS TO REPRESENTATIONS (this "Certificate") is given
and made by THE FUND IX, FUND X, FUND XI and REIT JOINT VENTURE, a Georgia joint
venture ("Seller"), this ___ day of ______________, 2011, for the benefit of
_________________________, a _______________ ("Purchaser").
 
Pursuant to the provisions of that certain Purchase and Sale Agreement, dated as
of _______________, 2011, between Seller and Purchaser (the "Contract"), for the
purchase and sale of the property described on Exhibit "A" attached hereto and
made a part hereof (the "Property"), Seller certifies that except as may be set
forth to the contrary in Exhibit "B" attached hereto and made a part hereof, all
of the representations and warranties of Seller contained in Section 4.1 of the
Contract remain true and correct in all material respects as of the date hereof.
 
The representations and warranties contained herein and in Section 4.1 of the
Contract shall survive for the period specified in Section 11.4 of the Contract,
and upon the expiration of the applicable survival period, such representations
and warranties of Seller shall be of no further force or effect except that with
respect to any particular alleged breach, Purchaser shall give Seller written
notice prior to the expiration of the survival period of such alleged breach
with reasonable detail as to the nature of such breach and files an action
against Seller with respect thereto within one hundred twenty (120) days after
the giving of such notice.
 
Remainder of Page Intentionally Left Blank
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Purchase and Sale Agreement
Schedule 6
Form of Seller's Certificate
 
Page 1

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, Seller has caused this Certificate to be executed by its
duly authorized representatives as of the day and year first above written.
 
“ASSIGNOR”
 
THE FUND IX, FUND X, FUND XI and REIT JOINT VENTURE, a
Georgia joint venture
 
By:    WELLS REAL ESTATE FUND IX, L.P.,
a Georgia limited partnership
 
By:    Wells Partners, L.P., a Georgia limited Partnership, as
general partner
 
By:     Wells Capital, Inc., a Georgia corporation, as
general partner
 
By:                         
Name:                         
Title:                         
 
    
By:    ________________________________________
Leo F. Wells, III, general partner, by and through
_______________ as attorney in fact
 
 
By:    WELLS REAL ESTATE FUND X, L.P., a Georgia limited
partnership
 
By:    Wells Partners, L.P., a Georgia limited partnership, as
general partner
 
By:    Wells Capital, Inc., a Georgia corporation, as
general partner
 
By:                         
Name:                         
Title:                         
 
By:    _______________________________________
Leo F. Wells, III, general partner, by and through
______________ as attorney in fact
 
 
 
 
Purchase and Sale Agreement
Schedule 6
Form of Seller's Certificate
 
Page 2

--------------------------------------------------------------------------------

 

 
 
 
By:    WELLS REAL ESTATE FUND XI, L.P., a Georgia limited
partnership
 
By:    Wells Partners, L.P., a Georgia limited partnership, as
general partner
 
By:    Wells Capital, Inc., a Georgia corporation, as
general partner
 
By:                         
Name:                         
Title:                         
 
By:    _______________________________________
Leo F. Wells, III, general partner, by and through
______________ as attorney in fact
 
 
By:    PIEDMONT OPERATING PARTNERSHIP, LP,
a Delaware limited partnership
 
By:    Piedmont Office Realty Trust, Inc.,
a Maryland corporation, its general partner
 
 
By:________________________________
Name:_____________________________
Title:______________________________
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Purchase and Sale Agreement
Schedule 6
Form of Seller's Certificate
 
Page 3

--------------------------------------------------------------------------------

 

EXHIBIT "A"
LEGAL DESCRIPTION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Purchase and Sale Agreement
Schedule 6
Form of Seller's Certificate
 
Page 4

--------------------------------------------------------------------------------

 

 
EXHIBIT "B"
EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Purchase and Sale Agreement
Schedule 6
Form of Seller's Certificate
 
Page 5

--------------------------------------------------------------------------------

 

 
Schedule 7
FORM OF SELLER'S FIRPTA AFFIDAVIT
CERTIFICATION OF NON-FOREIGN STATUS
Section 1445 of the Internal Revenue Code provides that a transferee of a
U.S. real property interest must withhold tax if the transferor is a foreign
person.  For U.S. tax purposes (including Section 1445), the owner of a
disregarded entity (which has legal title to a U.S. real property interest under
local law) will be the transferor of the property and not the disregarded
entity. To inform the transferee that withholding of tax is not required upon
the disposition of a U.S. real property interest by THE FUND IX, FUND X, FUND XI
and REIT JOINT VENTURE, a Georgia joint venture (the "Seller"), the Seller
hereby certifies as follows:
 
1.    The Seller is not a foreign corporation, foreign partnership, foreign
trust, or foreign estate (as those terms are defined in the Internal Revenue
Code and Income Tax Regulations);
 
2.    Seller is not a disregarded entity as defined in §1.1445-2(b)(2)(iii) of
the Income Tax Regulations;
 
3.    The Seller's U.S. employer identification number is __________; and
 
4.    The Seller's office address is 6200 The Corners Parkway, Atlanta, Georgia
30092.
 
The undersigned understands that this Certification may be disclosed to the
Internal Revenue Service by transferee and that any false statement contained
herein could be punished by fine, imprisonment, or both. 
 
This Certificate is made with the knowledge that ____________________________,
a________________________, will rely upon this Certificate in purchasing that
certain real property from Seller more particularly described on Exhibit A
attached hereto.
 
Under penalties of perjury I declare that I have examined this Certification and
to the best of my knowledge and belief, it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of the
Seller.
 
 
Date: ________________, 2011                                (Seal)
By:                        
 
THIS CERTIFICATION MUST BE RETAINED UNTIL THE END OF THE FIFTH TAXABLE YEAR
FOLLOWING THE TAXABLE YEAR IN WHICH THE TRANSFER TAKES PLACE.
 
 
Purchase and Sale Agreement
Schedule 7
Form of Seller's FIRPTA Affidavit
 
Page 1
 

--------------------------------------------------------------------------------

 

    
SCHEDULE 8
 
Form of Purchaser's Certificate
(as to Purchaser's Representations and Warranties)
PURCHASER'S CERTIFICATE AS TO REPRESENTATIONS
THIS PURCHASER'S CERTIFICATE AS TO REPRESENTATIONS (this "Certificate") is given
and made by _________________________ ("Purchaser"), this ___ day of
______________, 2011, for the benefit of THE FUND IX, FUND X, FUND XI AND REIT
JOINT VENTURE, a Georgia joint venture ("Seller").
 
Pursuant to the provisions of that certain Purchase and Sale Agreement, dated as
of _______________, 2011, between Seller and Purchaser (the "Contract"), for the
purchase and sale of certain real property more particularly described on
Exhibit "A" attached hereto, Purchaser certifies that except as may be set forth
to the contrary in Exhibit "B" attached hereto and made a part hereof, all of
the representations and warranties of Purchaser contained in Section 4.4 of the
Contract remain true and correct in all material respects as of the date hereof.
 
The representations and warranties contained herein and in Section 4.4 of the
Contract shall survive for the period specified in Section 11.4 of the Contract,
and upon the expiration of the applicable survival period, such representations
and warranties of Purchaser shall be of no further force or effect except that
with respect to any particular alleged breach, Seller shall give Purchaser
written notice prior to the expiration of the survival period of such alleged
breach with reasonable detail as to the nature of such breach and files an
action against Purchaser with respect thereto within one hundred twenty (120)
days after the giving of such notice.
 
IN WITNESS WHEREOF, Purchaser has caused this Certificate to be executed by its
duly authorized representative as of the day and year first above written.
 
"PURCHASER"
 
,
a                             
 
 
By:                            
Name:                            
Title:                            
    
                            (CORPORATE SEAL)
 
 
 
 
 
Purchase and Sale Agreement
Schedule 8
Form of Purchaser's Certificate
 
Page 1

--------------------------------------------------------------------------------

 

EXHIBIT "A"
LEGAL DESCRIPTION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Purchase and Sale Agreement
Schedule 8
Form of Purchaser's Certificate
 
Page 2

--------------------------------------------------------------------------------

 

 
EXHIBIT "B"
EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Purchase and Sale Agreement
Schedule 8
Form of Purchaser's Certificate
 
Page 3